Name: Council Directive 93/36/EEC of 14 June 1993 coordinating procedures for the award of public supply contracts
 Type: Directive
 Subject Matter: technology and technical regulations;  trade policy;  international trade
 Date Published: 1993-08-09

 Avis juridique important|31993L0036Council Directive 93/36/EEC of 14 June 1993 coordinating procedures for the award of public supply contracts Official Journal L 199 , 09/08/1993 P. 0001 - 0053 Finnish special edition: Chapter 6 Volume 4 P. 0126 Swedish special edition: Chapter 6 Volume 4 P. 0126 COUNCIL DIRECTIVE 93/36/EEC of 14 June 1993 coordinating procedures for the award of public supply contractsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission(1) , In cooperation with the European Parliament(2) , Having regard of the opinion of the Economic and Social Committee(3) , Whereas Council Directive 77/62/EEC of 21 December 1976 coordinating procedures for the award of public supply contracts(4) has been amended on a number of occasions; whereas, on the occasion of further amendments, the said Directive should, for reasons of clarity be recast; Whereas it seems important in particular to align the drafting of the present Directive, as far as possible, on the provisions on public procurement as contained in Council Directive 93/37/EEC concerning the coordination of procedures for the award of public works contracts(5) and Council Directive 92/50/EEC of 18 June 1992, relating to the coordination of procedures on the award of public service contracts(6) ; Whereas the alignments to be introduced relate, in particular, to the introduction of the functional definition of contracting authorities, the option of recourse to the open or restricted procedure, the requirement to justify the refusal of candidates or tenderers, the rules for drawing up reports on the execution of the different award procedures, the conditions for referring to the common rules in the technical field, publication and participation, clarifications concerning award criteria and the introduction of the Advisory Committee procedure; Whereas it is also necessary to introduce some drafting changes aimed at improving the clarity of existing provisions; Whereas the attainment of freedom of movement of goods in respect of public supply contracts awarded in Member States on behalf of the State, or regional or local authorities or other bodies governed by public law entails not only the abolition of restrictions but also the coordination of national procedures for the award of public supply contracts; Whereas such coordination should take into account as far as possible the procedures and administrative practices in force in each Member State; Whereas the Community is a Party to the Agreement on government procurement(7) , hereinafter referred to as 'the GATT Agreement'; Whereas Annex I to this Directive sets out the lists of contracting authorities subject to the GATT Agreement; whereas it is necessary to update this Annex in accordance with amendments submitted by the Member States; Whereas this Directive does not apply to certain supply contracts which are awarded in the water, energy, transport and telecommunication sectors covered by Directive 90/531/EEC(8) ; Whereas, without prejudice to the application of the threshold set out for supply contracts subject to the GATT Agreement, supply contracts of less than ECU 200 000 may be exempted from competition as provided under this Directive and it is appropriate to provide for their exemption from coordination measures; Whereas provision must be made for exceptional cases where measures concerning the coordination of procedures may not necessarily be applied, but whereas such cases must be expressly limited; Whereas the negotiated procedure should be considered to be exceptional and therefore applicable only in limited cases; Whereas it is necessary to provide common rules in the technical field which take account of the Community policy on standards and specifications; Whereas, to ensure development of effective competition in the field of public contracts, it is necessary that contract notices drawn up by the contracting authorities of Member States be advertised throughout the Community; whereas the information contained in these notices must enable suppliers established in the Community to determine whether the proposed contracts are of interest to them; whereas, for this purpose, it is appropriate to give them adequate information about the goods to be supplied and the conditions attached to their supply; whereas, more particularly, in restricted procedures advertisement is intended to enable suppliers of Member States to express their interest in contracts by seeking from the contracting authorities invitations to tender under the required conditions; Whereas additional information concerning contracts must, as is customary in Member States, be given in the contract documents for each contract or else in an equivalent document; Whereas it is necessary to provide common rules for participation in public supply contracts, including both qualitative selection criteria and criteria for the award of the contracts; Whereas it would be appropriate to enable certain technical conditions concerning notices and statistical reports required by this Directive to be adapted in the light of changing technical requirements; whereas Annex II to this Directive refers to a nomenclature, whereas the Community may, as required, revise or replace its common nomenclature and whereas it is necessary to make provision for the possibility of adapting the reference made to the nomenclature accordingly; Whereas this Directive should not affect the obligations of the Member States concerning the deadlines for transposition into national law and for application indicated in Annex V, HAS ADOPTED THIS DIRECTIVE: TITLE I GENERAL PROVISIONS Article 1 For the purpose of this Directive: (a) 'public supply contracts' are contracts for pecuniary interest concluded in writing involving the purchase, lease rental or hire purchase, with or without option to buy, of products between a supplier (a natural or legal person) and one of the contracting authorities defined in (b) below. The delivery of such products may in addition include siting and installation operations; (b) 'contracting authorities' shall be the State, regional or local authorities, bodies governed by public law, associations formed by one or several of such authorities or bodies governed by public law; 'a body governed by public law' means any body: - established for the specific purpose of meeting needs in the general interest, not having an industrial or commercial character, and - having legal personality, and - financed, for the most part, by the State, or regional or local authorities, or other bodies governed by public law, or subject to management supervision by those bodies, or having an administrative, managerial or supervisory board, more than half of whose members are appointed by the State, regional or local authorities or by other bodies governed by public law; the lists of bodies or of categories of such bodies governed by public law which fulfil the criteria referred to in the second subparagraph are set out in Annex I to Directive 93/37/EEC. These lists shall be as exhaustive as possible and may be reviewed in accordance with the procedure laid down in Article 35 of Directive 93/37/EEC; (c) a supplier who submits a tender shall be designated by the term 'tenderer', and one who has sought an invitation to take part in a restricted procedure by the term 'candidate'; (d) 'open procedures' are those national procedures whereby all interested suppliers may submit tenders; (e) 'restricted procedures' are those national procedures whereby only those suppliers invited by the contracting authorities may submit tenders; (e) 'negotiated procedures' are those national procedures whereby contracting authorities consult suppliers of their choice and negotiate the terms of the contract with one or more of them. Article 2 1. This Directive shall not apply to: (a) contracts awarded in the fields referred to in Articles 2, 7, 8 and 9 of Directive 90/531/EEC or fulfilling the conditions in Article 6 (2) of that Directive; (b) supply contracts which are declared secret or the execution of which must be accompanied by special security measures in accordance with the laws, regulations or administrative provisions in force in the Member States concerned or when the protection of the basic interests of the Member State's security so requires. 2. When a contracting authority within the meaning of Article 1 (b) grants to a body other than a contracting authority - regardless of its legal status - special or exclusive rights to engage in a public service activity, the instrument granting this right shall stipulate that the body in question must observe the principle of non-discrimination by nationality when awarding public supply contracts to third parties. Article 3 Without prejudice to Articles 2, 4 and 5 (1), this Directive shall apply to all products to which Article 1 (a) relates, including those covered by contracts awarded by contracting authorities in the field of defence, except for the products to which Article 223 (1) (b) of the EEC Treaty applies. Article 4 This Directive shall not apply to public supply contracts governed by different procedural rules and awarded: (a) in pursuance of an international agreement concluded in conformity with the Treaty, between a Member State and one or more non-member countries and covering supplies intended for the joint implementation or exploitation of a project by the signatory States; all agreements shall be communicated to the Commission, which may consult the Advisory Committee for Public Contracts set up by Decision 71/306/EEC(9) ; (b) to undertakings in a Member State or a non-member country in pursuance of an international agreement relating to the stationing of troops; (c) pursuant to the particular procedure of an international organization. Article 5 1. (a) Titles II, III and IV and Articles 6 and 7 shall apply to public supply contracts: - awarded by the contracting authorities referred to in Article 1 (b), including contracts awarded by the contracting authorities listed in Annex I in the field of defence in so far as the products not covered by Annex II are concerned, provided that the estimated value net of VAT is not less than ECU 200 000, - awarded by the contracting authorities listed in Annex I and whose estimated value net of VAT is not less than the threshold fixed pursuant to the GATT Agreement; in the case of contracting authorities in the field of defence, this shall apply only to contracts involving products covered by Annex II; (b) this Directive shall apply to public supply contracts for which the estimated value equals or exceeds the threshold concerned at the time of publication of the notice in accordance with Article 9 (2); (c) the value of the thresholds in national currencies and the threshold of the GATT Agreement expressed in ecus shall in principle be revised every two years with effect from 1 January 1988. The calculation of these values shall be based on the average daily values of these currencies expressed in ecus and of the ecu expressed in SDRs over the 24 months terminating on the last day of August immediately preceding the 1 January revision; the method of calculation laid down in the present subparagraph shall be reviewed, on the Commission's, initiative, by the Advisory Committee for Public Contracts, in principle two years after its initial application; (d) the threshold laid down in subparagraph (c) and the value of the thresholds in national currencies and, as regards the threshold fixed by the GATT Agreement, its threshold expressed in ecus shall be published in the Official Journal of the European Communities at the beginning of the month of November which follows the revision laid down in the first part of subparagraph (c). 2. In the case of contracts for the lease, rental or hire purchase of products, the basis for calculating the estimated contract value shall be: - in the case of fixed-term contracts, where their term is 12 months or less the total contract value for its duration, or, where their term exceeds 12 months, its total value including the estimated residual value; - in the case of contracts for an indefinite period or in cases where there is doubt as to the duration of the contracts the monthly value multiplied by 48. 3. In the case of regular contracts or of contracts which are to be renewed within a given time, the estimated contract value shall be established on the basis of: - either the actual aggregate value of similar contracts concluded over the previous fiscal year or 12 months, adjusted where possible, for anticipated changes in quantity or value over the 12 months following the initial contract; - or the estimated aggregate value during the 12 months following the first delivery or during the term of the contract, where this is greater than 12 months. The selection of the valuation method shall not be used with the intention of avoiding the application of this Directive. 4. If a proposed procurement of supplies of the same type may lead to contracts being awarded at the same time in separate parts, the estimated value of the total sum of these parts must be taken as the basis for the application of paragraphs 1 and 2. 5. In the case where a proposed procurement specifies option clauses, the basis for calculating the estimated contract value shall be the highest possible total of the purchase, lease, rental, or hire-purchase permissible, inclusive of the option clauses. 6. No procurement requirement for a given quantity of supplies may be split up with the intention of avoiding the application of this Directive. Article 6 1. In awarding public supply contracts the contracting authorities shall apply the procedures defined in Article 1 (d), (e) and (f), in the cases set out below. 2. The contracting authorities may award their supply contracts by negotiated procedure in the case of irregular tenders in response to an open or restricted procedure or in the case of tenders which are unacceptable under national provisions that are in accordance with provisions of Title IV, in so far as the original terms for the contract are not substantially altered. The contracting authorities shall in these cases publish a tender notice unless they include in such negotiated procedures all the enterprises satisfying the criteria of Articles 20 to 24 which, during the prior open or restricted procedure, have submitted tenders in accordance with the formal requirements of the tendering procedure. 3. The contracting authorities may award their supply contracts by negotiated procedure without prior publication of a tender notice, in the following cases: (a) in the absence of tenders or appropriate tenders in response to an open or restricted procedure insofar as the original terms of the contract are not substantially altered and provided that a report is communicated to the Commission; (b) when the products involved are manufactured purely for the purpose of research, experiment, study or development, this provision does not extend to quantity production to establish commercial viability or to recover research and development costs; (c) when, for technical or artistic reasons, or for reasons connected with protection of exclusive rights, the products supplied may be manufactured or delivered only by a particular supplier; (d) in so far as is strictly necessary when, for reasons of extreme urgency brought about by events unforeseeable by the contracting authorities in question, the time limit laid down for the open, restricted or negotiated procedures referred to in paragraph 2 cannot be kept. The circumstances invoked to justify extreme urgency must not in any event be attributable to the contracting authorities; (e) for additional deliverers by the original supplier which are intended either as a partial replacement of normal supplies or installations or as the extension of existing supplies or installations where a change of supplier would oblige the contracting authority to acquire material having different technical characteristics which would result in incompatibility or disproportionate technical difficulties in operation and maintenance. The length of such contracts as well as that of recurrent contracts may, as a general rule, not exceed three years. 4. In all other cases, the contracting authorities shall award their supply contracts by the open procedure or by the restricted procedure. Article 7 1. The contracting authority shall, within 15 days of the date on which the request is received, inform any eliminated candidate or tenderer who so requests of the reasons of rejection of his application or his tender, and, in the case of a tender, the name of the successful tenderer. 2. The contracting authority shall inform candidates or tenderers who so request of the grounds on which it decided not to award a contract in respect of which a prior call for competition was made, or to recommence the procedure. It shall also inform the Office for Official Publications of the European Communities of that decision. 3. For each contract awarded the contracting authorities shall draw up a written report which shall include at least the following: - the name and address of the contracting authority, the subject and value of the contract, - the names of the candidates or tenderers admitted and the reasons for their selection, - the names of the candidates or tenderers rejected and the reasons for their rejection, - the name of the successful tenderer and the reasons for his tender having been selected and, if known, any share of the contract the successful tenderer may intend to subcontract to a third party, - for negotiated procedures, the circumstances referred to in Article 6 which justify the use of these procedures. This report, or the main features of it, shall be communicated to the Commission at its request. TITLE II COMMON RULES IN THE TECHNICAL FIELD Article 8 1. The technical specifications defined in Annex III shall be given in the general or contractual documents relating to each contract. 2. Without prejudice to the legally binding national technical rules, in so far as these are compatible with Community law, the technical specifications mentioned in paragraph 1 shall be defined by the contracting authorities by reference to national standards implementing European standards, or by reference to European technical approvals or by reference to common technical specifications. 3. A contracting authority may depart from paragraph 2 if: (a) the standards, European technical approvals or common technical specifications do not include any provision for establishing conformity or technical means do not exist for establishing satisfactorily the conformity of a product to these standards, European technical approvals or common technical specifications; (b) the application of paragraph 2 would prejudice the application of Council Directive 86/361/EEC of 24 July 1986 on the initial stage of the mutual recognition of type approval for telecommunications terminal equipment(10) or Council Decision 87/95/EEC of 22 December 1986 on standardization in the field of information technology and telecommunications(11) or other Community instruments in specific service or product areas; (c) use of these standards, European technical approvals or common technical specifications would oblige the contracting authority to acquire supplies incompatible with equipment already in use or would entail disproportionate costs or disproportionate technical difficulties, but only as part of a clearly defined and recorded strategy with a view to change-over, within a given period, to European standards, European technical approvals or common technical specifications; (d) the project concerned is of a genuinely innovative nature for which use of existing European standards, European technical approvals or common technical specifications would not be appropriate. 4. Contracting authorities invoking paragraph 3 shall record, wherever possible, the reasons for doing so in the tender notice published in the Official Journal of the European Communities or in the contract documents and in all cases shall record these reasons in their internal documentation and shall supply such information on request to Member States and to the Commission. 5. In the absence of European standards, European technical approvals or common technical specifications, the technical specifications: (a) shall be defined by reference to the national technical specifications recognized as complying with the basic requirements listed in the Community directives on technical harmonization, in accordance with the procedures laid down in those directives, and in particular in accordance with the procedures laid down in Directive 89/106/EEC(12) ; (b) may be defined by reference to national technical specifications relating to design and method of calculation and execution of works and use of materials; (c) may be defined by reference to other documents. In this case, it is appropriate to make reference in order of preference to: (i) national standards implementing international standards accepted by the country of the contracting authority; (ii) other national standards and national technical approvals of the country of the contracting authority; (iii) any other standard. 6. Unless such specifications are justified by the subject of the contract, Member States shall prohibit the introduction into the contractual clauses relating to a given contract of technical specifications which mention goods of specific make or source or of a particular process and which therefore favour or eliminate certain suppliers or products. In particular, the indication of trade marks, patents, types or of a specific origin or production shall be prohibited. However, if such indication is accompanied by the works 'or equivalent' it shall be authorized in cases where the contracting authorities are unable to give a description of the subject of the contract using specifications which are sufficiently precise and fully intelligible to all parties concerned. TITLE III COMMON ADVERTISING RULES Article 9 1. The contracting authorities shall make known, as soon as possible after the beginning of their budgetary year, by means of an indicative notice, the total procurement by product area which they envisage awarding during the subsequent 12 months where the total estimated value, taking into account the provisions of Article 5, is equal to or greater than ECU 750 000. The product area shall be established by the contracting authorities by means of reference to the nomenclature 'Classification of Products According to Activities (CPA)'. The Commission shall determine the conditions of reference in the notice to particular positions of the nomenclature in accordance with the procedure laid down in Article 32 (2). 2. Contracting authorities who wish to award a public supply contract by open, restricted or negotiated procedure in the cases referred to in Article 6 (2), shall make known their intention by means of a notice. 3. Contracting authorities who have awarded a contract shall make known the result by means of a notice. However, certain information on the contract award may, in certain cases, not be published where release of such information would impede law enforcement or otherwise be contrary to the public interest, would prejudice the legitimate commercial interests of particular enterprises, public or private, or might prejudice fair competition between suppliers. 4. The notices shall be drawn up in accordance with the models given in Annex IV and shall specify the information requested in those models. The contracting authorities may not require any conditions other than those specified in Article 22 and 23 when requesting information concerning the economic and technical standards which they require of suppliers for their selection (Section 11 of Annex IV B, Section 9 of Annex IV C and Section 8 of Annex IV D). 5. The contracting authorities shall send the notices as rapidly as possible and by the most appropriate channels to the Office for Official Publications of the European Communities. In the case of the accelerated procedure referred to in Article 12, the notice shall be sent by telex, telegram or telefax. The notice referred to in paragraph 1 shall be sent as soon as possible after the beginning of each budgetary year. The notice referred to in paragraph 3 shall be sent at the latest 48 days after the award of the contract in question. 6. The notices referred to in paragraphs 1 and 3 shall be published in full in the Official Journal of the European Communities and in the TED data bank in the official languages of the Communities, the text in the original language alone being authentic. 7. The notice referred to in paragraph 2 shall be published in full in the Official Journal of the European Communities and in the TED data bank in their original language. A summary of the important elements of each notice shall be published in the official languages of the Communities, the text in the original language alone being authentic. 8. The Office for Official Publications of the European Communities shall publish the notices not later than 12 days after their dispatch. In the case of the accelerated procedure referred to in Article 12, this period shall be reduced to five days. 9. The notices shall not be published in the Official Journals or in the press of the country of the contracting authority before the date of dispatch to the Office for Official Publications of the European Communities; they shall mention that date. They shall not contain information other than that published in the Official Journal of the European Communities. 10. The contracting authorities must be able to supply proof of the date of dispatch. 11. The cost of publication of the notices in the Official Journal of the European Communities shall be borne by the Communities. The length of the notice shall not be greater than one page of the Journal, or approximately 650 words. Each edition of the Journal containing one or more notices shall reproduce the model notice or notices on which the published notice or notices are based. Article 10 1. In open procedures the time limit for the receipt of tenders, fixed by the contracting authorities, shall not be less than 52 days from the date of dispatch of the notice. 2. Provided they have been requested in good time, the contract documents and supporting documents must be sent to the suppliers by the contracting authorities or competent departments within six days of receiving their application. 3. Provided it has been requested in good time, additional information relating to the contract documents shall be supplied by the contracting not later than six days before the final date fixed for receipt of tenders. 4. Where the contract documents, supporting documents or additional information are too bulky to be supplied within the time limits laid down in paragraph 2 or 3 or where tenders can be made only after a visit to the site or after on-the-spot inspection of the documents supporting the contract documents, the time limit laid down in paragraph 1 shall be extended accordingly. Article 11 1. In restricted procedures and negotiated procedures as described in Article 6 (2), the time limit for receipt of requests to participate fixed by the contracting authorities shall not be less than 37 days from the date of dispatch of the notice. 2. The contracting authorities shall simultaneously and in writing invite the selected candidates to submit their tenders. The letter of invitation shall be accompanied by the contract documents and supporting documents. It shall include at least the following information: (a) where appropriate, the address of the service from which the contract documents and supporting documents can be requested and the final date for making such a request; also the amount and terms of payment of any sum to be paid for such documents; (b) the final date for receipt of tenders, the address to which they must be sent and the language or languages in which they must be drawn up; (c) a reference to the contract notice published; (d) an indication of any documents to be annexed, either to support the verifiable statements furnished by the candidate in accordance with Article 9 (4), or to supplement the information provided for in that Article under the same conditions as those laid down in Articles 22 and 23; (e) the criteria for the award of the contract if these are not given in the notice. 3. In restricted procedures, the time limit receipt of tenders fixed by the contracting authorities may not be less than 40 days from the date of dispatch of the written invitation. 4. Requests to participate in procedures for the award of contracts may be made by letter, by telegram, telex, telefax or by telephone. If by one of the last four, they must be confirmed by letter dispatched before the end of the period laid down in paragraph 1. 5. Provided it has been requested in good time, additional information relating to the contract documents must be supplied by the contracting authorities not later than six days before the final date fixed for receipt of tenders. 6. Where tenders can be made only after a visit to the site or after on-the-spot inspection of the documents supporting the contract documents, the time limit laid down in paragraph 3 shall be extended accordingly. Article 12 1. In cases where urgency renders impracticable the time limits laid down in Article 11, the contracting authorities may fix the following time limits: (a) a time limit for the receipt of requests to participate which shall not be less than 15 days from the date of dispatch of the notice; (b) a time limit for the receipt of tenders which shall not be less than 10 days from the date of the invitation to tender. 2. Provided it has been requested in good time, additional information relating to the contract documents must be supplied by the contracting authorities not less than four days before the final date fixed for the receipt of tenders. 3. Requests for participation in contracts and invitations to tender must be made by the most rapid means of communication possible. When requests to participate are made by telegram, telex, telefax or telephone, they must be confirmed by letter dispatched before the expiry of the time limit referred to in paragraph 1. Article 13 Contracting authorities may arrange for the publication in the Official Journal of the European Communities of notices announcing public supply contracts which are not subject to the publication requirement laid down in this Directive. Article 14 The conditions for the drawing up, transmission, receipt, translation, collection and distribution of the notices referred to in Article 9 and of the statistical reports provided for in Article 31 as well as the nomenclature provided for in Article 9 and in Annexes II and IV may be modified in accordance with the procedure laid down in Article 32 (2). The conditions for referring in the notices to particular positions in the nomenclature may be determined pursuant to the same procedure. TITLE IV Chapter 1 Common rules on participation Article 15 1. Contracts shall be awarded on the basis for the criteria laid down in Chapter 3 of this Title, taking into account Article 16, after the suitability of the suppliers not excluded under Article 20 has been checked by the contracting authorities in accordance with the criteria of economic and financial standing and of technical capacity referred to in Articles 22, 23 and 24. 2. The contracting authorities shall respect fully the confidential nature of any information furnished by the suppliers. Article 16 1. Where the criterion for the award of the contract is that of the most economically advantageous tender, contracting authorities may take account of variants which are submitted by a tenderer and meet the minimum specifications required by the contracting authorities. The contracting authorities shall state in the contract documents the minimum specifications to be respected by the variants and any specific requirements for their presentation. They shall indicate in the tender notice if variants are not permitted. Contracting authorities may not reject the submission of a variant of the sole grounds that it has been drawn up with technical specifications defined by reference to national standards transposing European standards, to European technical approvals or to common technical specifications referred to in Article 8 (2), or again by reference to national technical specifications to in Article 8 (5) (a) and (b). 2. Contracting authorities which have admitted variants pursuant to paragraph 1 may not reject a variant on the sole grounds that it would lead, if successful, to a service contract rather than a public supply contract within the meaning of this Directive. Article 17 In the contract documents, the contracting authority may ask the tenderer to indicate in his tender any share of the contract he may intend to subcontract to third parties. This indication shall be without prejudice to the question of the principal supplier's liability. Article 18 Tenders may be submitted by groups of suppliers. These groups may not be required to assume a specific legal form in order to submit the tender; however, the group selected may be required to do so when it has been awarded the contract, to the extent that this change is necessary for the satisfactory performance of the contract. Article 19 1. In restricted and negotiated procedures the contracting authorities shall, on the basis of information given relating to the supplier's personal position as well as to the information and formalities necessary for the evaluation of the minimum conditions of an economic and technical nature to be fulfilled by him, select from among the candidates with the qualifications required by Articles 20 to 24 those whom they will invite to submit a tender or to negotiate. 2. Where the contracting authorities award a contact by restricted procedure, they may prescribe the range within which the number of suppliers which they intend to invite will fall. In this case the range shall be indicated in the contract notice. The range shall be determined in the light of the nature of the goods to be supplied. The range must number at least five suppliers and may be up to 20. In any event, the number of candidates invited to tender shall be sufficient to ensure genuine competition. 3. Where the contracting authorities award a contract by negotiated procedure as referred to in Article 6 (2), the number of candidates admitted to negotiate may not be less than three provided that there is a sufficient number of suitable candidates. 4. Each Member State shall ensure that contracting authorities issue invitations without discrimination to those nationals of other Member States who satisfy the necessary requirements and under the same conditions as to its own nationals. Chapter 2 Criteria for qualitative selection Article 20 1. Any supplier may be excluded from participation in the contract who: (a) is bankrupt or is being wound up, whose affairs are being administered by the court, who has entered into an arrangement with creditors, who has suspended business activities or who is any analogous situation arising from a similar procedure under national laws and regulations; (b) is the subject of proceedings for a declaration of bankruptcy, for an order for compulsory winding up or administration by the court or for an arrangement with creditors or of any other similar proceedings under national laws and regulations; (c) has been convicted of an offence concerning his professional conduct by a judgment which has the force of res judicata; (d) has been guilty of grave professional misconduct proven by any means which the contracting authorities can justify; (e) has not fulfilled obligations relating to the payment of social security contributions in accordance with the legal provisions of the country in which he is established or with those of the country of the contracting authority; (f) has not fulfilled obligations relating to the payment of taxes in accordance with the legal provisions of the country in which he is established or those of the country of the contracting authority; (g) is guilty of serious misrepresentation in supplying the information required under this Chapter. 2. Where the contracting authority requires to the supplier proof that none of the cases quoted in (a), (b), (c), (e) or (f) of paragraph 1 applies to him, it shall accept as sufficient evidence: - for points (a), (b) or (c), the production of an extract from the 'judicial record' or, failing this, of an equivalent document issued by a competent judicial or administrative authority in the country of origin in the country whence that person comes showing that these requirements have been met, - for points (e) or (f), a certificate issued by the competent authority in the Member State concerned. 3. Where the country in question does not issue the documents or certificates referred to in paragraph 2 or where these do not cover all the cases quoted in (a), (b) or (c) of paragraph 1, they may be replaced by a declaration on oath or, in Member States where there is no provision for declarations on oath, by a solemn declaration made by the person concerned before a competent judicial or administrative authority, a notary or a competent professional or trade body, in the country of origin in the country whence that person comes. 4. Member States shall designate the authorities and bodies competent to issue the documents, certificates or declarations referred to in paragraphs 2 and 3 and shall forthwith inform the other Member States and the Commission thereof. Article 21 1. Any supplier wishing to take part in a public supply contract may be requested to prove his enrolment, as prescribed in his country of establishment, in one of the professional or trade registers or to provide a declaration on oath or certificate as described in paragraph 2 below. 2. The relevant professional and trade registers or declarations or certificates are: - in Belgium: 'Registre du commerce/Handelsregister', - in Denmark: 'Aktieselskabsregistret', 'Foreningsregistret' and 'Handelsregistret', - in Germany: 'Handelsregister' and 'Handwerksrolle', - in Greece: 'Viotechniko i Viomichaniko i Emporiko Epimelitirio', - in Spain: 'Registro Mercantil' or, in the case of non-registered individuals, a certificate stating that the person concerned has declared on oath that he is engaged in the profession in question, - in France: 'Registre du commerce' and 'rÃ ©pertoire des mÃ ©tiers', - in Italy: 'Registro della Camera di commercio, industria, agricoltura e artigianato', and 'Registro delle Commissioni provinciali per l'artigianato', - in Luxembourg: 'Registre aux firmes' and 'RÃ ´le de la chambre des mÃ ©tiers', - in the Netherlands: 'Handelsregister', - in Portugal: 'Registo Nacional das Pessoas Colectivas', - in the United Kingdom and Ireland, the supplier may be requested to provide a certificate from the Registrar of Companies or the Registrar of Friendly Societies, that he is certified as incorporated or registered or, if he is not so certified, a certificate stating that the person concerned has declared on oath that he is engaged in the profession in question in the country in which he is established in a specific place under a given business name and under a specific trading name. Article 22 1. Evidence of the supplier's financial and economic standing may, as a general rule, be furnished by one or more of the following references: (a) appropriate statements from bankers; (b) the presentation of the supplier's balance-sheets or extracts from the balance-sheets, where publication of the balance-sheet is required under the law of the country in which the supplier is established; (c) a statement of the supplier's overall turnover and its turnover in respect of the products to which the contract relates for the three previous financial years. 2. The contracting authorities shall specify in the notice or in the invitation to tender which reference or references mentioned in paragraph 1 they have chosen and which references other than those mentioned under paragraph 1 are to be produced. 3. If, for any valid reason, the supplier is unable to provide the references requested by the contracting authority, he may prove his economic and financial standing by any other document which the contracting authority considers appropriate. Article 23 1. Evidence of the supplier's technical capacity may be furnished by one or more of the following means according to the nature, quantity and purpose of the products to be supplied: (a) a list of the principal deliveries effected in the past three years, with the sums, dates and recipients, public or private, involved: - where effected to public authorities, evidence to be in the form of certificates issued or countersigned by the competent authority; - where effected to private purchasers, delivery to be certified by the purchaser or, failing this, simply declared by the supplier to have been effected; (b) a description of the supplier's technical facilities, its measures for ensuring quality and its study and research facilities; (c) indication of the technicians or technical bodies involved, whether or not belonging directly to the supplier, especially those responsible for quality control; (d) samples, description and/or photographs of the products to be supplied, the authenticity of which must be certified if the contracting authority so requests; (e) certificates drawn up by official quality control institutes or agencies of recognized competence attesting conformity to certain specifications or standards of products clearly identified by references to specifications or standards; (f) where the products to be supplied are complex or, exceptionally, are required for a special purpose, a check carried out by the contracting authorities or on their behalf by a competent official body of the country in which the supplier is established, subject to that body's agreement, on the production capacities of the supplier and if necessary on his study and research facilities and quality control measures. 2. The contracting authority shall specify, in the notice or in the invitation to tender, which references it wishes to receive. 3. The extent of the information referred to in Article 22 and in paragraph 1 and 2 of this Article must be confined to the subject of the contract; the contracting authority shall take into consideration the legitimate interests of the suppliers as regards the protection of their technical or trade secrets. Article 24 Within the limits of Articles 20 to 23 the contracting authority may invite the suppliers to supplement the certificates and documents submitted or to clarify them. Article 25 1. Member States who have official lists of recognized suppliers must adapt them to the provisions of points (a) to (d) and (g) of Article 20 (1) and of Articles 21, 22 and 23. 2. Suppliers registered in the official lists may, for each contract, submit to the contracting authority a certificate of registration issued by the competent authority. This certificate shall state the reference which enabled them to be registered in the list and the classification given in that list. 3. Certified registration in official lists of suppliers by the competent bodies shall, for the contracting authorities of other Member States, constitute a presumption of suitability corresponding to the suppliers classification only as regards Article 20 (1) (a) to (d) and (g), Article 21, Article 22 (1) (b) (e) Article 23 (1) (a). Information which can be deduced from registration in official lists may not be questioned. However, with regard to the payment of social security contributions, an additional certificate may be required of any registered suppliers whenever a contract is offered. The contracting authorities of other Member States shall apply the first and second subparagraph only in favour of suppliers established in the Member States holding the official list. 4. For the registration of suppliers of other Member States in an official list, no further proof or statements can be required other than those requested of national suppliers and, in any event, only those provided for under Articles 20 to 23. 5. Member States holding an official list shall communicate the address of the body to which requests for registration may be made to other Member States and to the Commission which shall ensure distribution. Chapter 3 Criteria for the award of contracts Article 26 1. The criteria on which the contracting authority shall base the award of contracts shall be: (a) either the lowest price only; (b) or, when award is made to the most economically advantageous tender, various criteria according to the contract in question: e. g. price, delivery date, running costs, cost-effectiveness, quality, aesthetic and functional characteristics, technical merit, after-sales service and technical assistance. 2. In the case referred to in point (b) of paragraph 1, the contracting authority shall state in the contract documents or in the contract notice all the criteria they intend to apply to the award, where possible in descending order of importance. Article 27 If, for a given contract, tenders appear to be abnormally low in relation to the goods to be supplied, the contracting authority shall, before it may reject those tenders, request in writing details of the constituent elements of the tender which it considers relevant and shall verify those constituent elements taking account of the explanations received. The contracting authority may take into consideration explanations relating to the economics of the manufacturing process, or to the technical solutions chosen, or to the exceptionally favourable conditions available to the tenderer for the supply of the goods, or to the originality of the suppliers proposed by the tenderer. If the documents relating to the contract provide for its award at the lowest price tendered, the contracting authority must communicate to the Commission the rejection of tenders which it considers to be too low. TITLE V FINAL PROVISIONS Article 28 For the purposes of the award of public contracts by the contracting authorities referred to in Annex I, and, to the extent that rectifications, modifications or amendments have been made thereto, by their successor authorities, Member States shall apply in their relations conditions as favourable as those which they grant to third countries in implementation of the GATT Agreement, in particular those in Articles V and VI of that Agreement, on the restricted procedure, information and review. The Member States shall to this end consult each other within the Advisory Committee for Public Contracts on the measures to be taken pursuant to the Agreement. Article 29 1. The Commission shall examine the application of this Directive in consultation with the Advisory Committee for Public Contracts and where appropriate shall submit new proposals to the Council with the aim in particular of harmonizing the measures taken by the Member States for the implementation of this Directive. 2. The Commission shall review this Directive and any new measures which may be adopted by virtue of paragraph 1, having regard to the results of the further negotiations provided for in Article IX (6) of the GATT Agreement and shall, if necessary, submit appropriate proposals to the Council. 3. The Commission shall update Annex I on the basis of any rectifications, modifications or amendments referred to in Article 28 and shall have the updated version published in the Official Journal of the European Communities. Article 30 The calculation of time limits shall be made in accordance with Council Regulation (EEC, Euratom) No 1182/71 of 3 June 1971 determining the rules applicable to periods, dates and time limits(13) . Article 31 1. In order to permit assessment of the results of applying this Directive, Member States shall forward to the Commission a statistical report relative to supply contract awards: (a) not later than 31 October of each year for the preceding year in respect of the contracting authorities listed in Annex I; (b) not later than 31 October 1991 and for the Hellenic Republic, the Kingdom of Spain and the Portuguese Republic 31 October 1995 and thereafter 31 October of each second year for the preceding year in respect of the other contracting authorities within the meaning of Article 1. 2. The statistical report shall detail at least: (a) the number and value of contracts awarded by each contracting authority above the threshold and, in the case of contracting authorities mentioned in Annex I, the value below the threshold; (b) the number and value of contracts awarded by each contracting authority above the threshold, subdivided by procedure, product and the nationality of the supplier to whom the contract has been awarded, and in the case of negotiated procedures, subdivided in accordance with Article 6, listing the number and value of the contracts awarded to each Member State and to third countries, and in the case of contracting authorities referred to in Annex I, the number and value of the contracts awarded to each signatory to the GATT Agreement. 3. The Commission shall determine in accordance with the procedure laid down in Article 32 (2) the nature of any additional statistical information, which is required in accordance with this Directive. Article 32 1. The Commission shall be assisted by the Advisory Committee for Public Contracts set up by Decision 71/306/EEC. 2. Where reference is made to the procedure laid down in this paragraph, the representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account to the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account. 3. The Committee mentioned in paragraph 1 shall examine, on the initiative of the Commission or at the request of a Member State, any question relating to the application of this Directive. Article 33 Directive 77/62/EEC(14) is hereby repealed, without prejudice to the obligation of the Member States concerning the deadlines for transposition into national law and for application indicated in Annex V. References to the repealed Directives shall be construed as reference to this Directive and should be read in accordance with the correlation table set out in Annex VI. Article 34 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 14 June 1994. They shall immediately inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods for making such a reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive. Article 35 This Directive is addressed to the Member States. Done at Luxembourg, 14 June 1993. For the Council The President J. TROEJBORG (1) OJ No C 277, 26. 10. 1992, p. 1. (2) OJ No C 72, 15. 3. 1993, p. 73 and Decision of 26. 5. 1993 (not yet published in the Official Journal). (3) OJ No C 332, 16. 12. 1992, p. 72. (4) OJ No L 13, 15. 1. 1977, p. 1. Directive as last amended by Directive 92/50//EEC (OJ No L 209, 24. 7. 1992, p. 1). (5) See p. 54 of this Official Journal. (6) OJ No L 209, 24. 7. 1992, p. 1. (7) OJ No L 71, 17. 3. 1980, p. 44 and OJ No L 345, 9. 12. 1987, p. 24. (8) OJ No L 297, 29. 10. 1990, p. 1. (9) OJ No L 185, 16. 8. 1971, p. 15. Decision amended by Decision 77/63/EEC (OJ No L 13, 15. 1. 1977, p. 15. (10) OJ No L 217, 5. 8. 1986, p. 21. Directive as amended by Directive 91/263/EEC (OJ No L 128, 23. 5 1991, p. 1). (11) OJ No L 36, 7. 2. 1987, p. 31. (12) OJ No L 40, 11. 2. 1989, p. 12. (13) OJ No L 124, 8. 6. 1971, p. 1. (14) Including the provisions which amended this Directive, namely: - Directive 80/767/EEC (OJ No L 215, 18. 8. 1980, p. 1), - Directive 88/295/EEC (OJ No L 127, 20. 5. 1988, p. 1), - Article 35 (1) of Directive 90/531/EEC (OJ No L 297, 29. 10. 1990, p. 1), - Article 42 (1) of Directive 92/50/EEC (OJ No L 209, 24. 7. 1992, p. 1). ANNEX I LIST OF CONTRACTING AUTHORITIES SUBJECT TO THE GATT AGREEMENT ON GOVERNMENT PROCUREMENT BELGIUM A. L'Ã tat, exception faite pour les marchÃ ©s passÃ ©s dans le cadre de coopÃ ©ration au dÃ ©veloppement qui, en vertu d'accords internationaux conclus avec des pays tiers et se rapportant Ã la passation de marchÃ ©s, sont soumis Ã d'autres dispositions, incompatibles avec les dispositions du prÃ ©sent arrÃ ªtÃ © (1):De Staat, met uitzondering van de opdrachten inzake ontwikkelingssamenwerking die, krachtens internationale overeenkomsten met derde landen inzake het plaatsen van opdrachten, andere bepalingen behelzen die niet verenigbaar zijn met de bepalingen van dit besluit (1): - la RÃ ©gie des postes (2),- de Regie der Posterijen (2); - la RÃ ©gie des bÃ ¢timents;- de Regie der Gebouwen; - le Fonds des routes.- het Wegenfonds B. Le Fonds gÃ ©nÃ ©ral des bÃ ¢timents scolaires de l'Ã tatHet Algemeen Gebouwenfonds voor de rijksscholen Le Fonds de construction d'institutions hospitaliÃ ¨res et mÃ ©dico-socialesHet Fonds voor de bouw van ziekenhuizen en medisch-sociale inrichtingen La SociÃ ©tÃ © nationale terrienneDe Nationale Landmaatschappij L'Office national de sÃ ©curitÃ © socialeDe Rijksdienst voor sociale zekerheid L'Institut national d'assurances sociales pour travailleurs indÃ ©pendantsHet Rijksinstituut voor de sociale verzekeringen der zelfstandigen L'Institut national d'assurance maladie-invaliditÃ ©Het Rijksinstituut voor ziekte- en invaliditeitsverzekering L'Institut national de crÃ ©dit agricoleHet Nationaal Instituut voor landbouwkrediet L'Office national des pensionsDe Rijksdienst voor pensioenen L'Office central de crÃ ©dit hypothÃ ©caireHet Centraal Bureau voor hypothecair krediet L'Office national du ducroireDe Nationale Delcrederedienst La Caisse auxiliaire d'assurance maladie-invaliditÃ ©De Hulpkas voor ziekte- en invaliditeitsverzekering Le Fonds des maladies professionnellesHet Fonds voor de beroepsziekten La Caisse nationale de crÃ ©dit professionnelDe Nationale Kas voor beroepskrediet L'Office national des dÃ ©bouchÃ ©s agricoles et horticolesDe Nationale Dienst voor afzet van land- en tuinbouwprodukten L'Office national du lait et de ses dÃ ©rivÃ ©sDe Nationale Zuiveldienst L'Office national de l'emploiDe Rijksdienst voor arbeidsvoorziening RÃ ©gie des voies aÃ ©riennesDe Regie der Luchtwegen DENMARK 1. Statsministeriet- to departementer 2. Arbejdsministeriet- fem direktorater og institutioner 3. Udenrigsministeriet (tre departementer) 4. Boligministeriet- fem direktorater og institutioner 5. Energiministeriet- Ã ©t direktorat og Forsoegsanlaeg Risoe 6. Finansministeriet (to departementer)- fire direktorater og institutioner inklusive Direktoratet for Statens Indkoeb - fem andre institutioner 7. Ministeriet for Skatter og Afgifter (to departementer)- fem direktorater og institutioner 8. Fiskeriministeriet- fire institutioner 9. Industriministeriet (Fulde navn: Ministeriet for Industri, Handel, Haandvaerk og Skibsfart)- ni direktorater og institutioner 10. Indenrigsministeriet- Civilforsvarsstyrelsen - Ã ©t direktoratet 11. Justitsministeriet- Rigspolitichefen - fem andre direktorater og institutioner 12. Kirkeministeriet 13. Landbrugsministeriet- 19 direktorater og institutioner 14. Miljoeministeriet- fem direktorater 15. Kultur- og Kommunikationsministeriet (1)- tre direktorater og adskillige statsejede museer og hoejere uddannelsesinstitutioner 16. Socialministeriet- fire direktorater 17. Undervisningsministeriet- seks direktorater - 12 universiteter og andre hoejere laereanstalter 18. OEkonomiministeriet (tre departementer) 19. Ministeriet for Offentlige Arbejder (2)- statshavne og statslufthavne - fire direktorater og adskillige institutioner 20. Forsvarsministeriet (3) 21. Sundhedsministeriet- adskillige institutioner inklusive Statens Seruminstitut og Rigshospitalet FEDERAL REPUBLIC OF GERMANY 1. Auswaertiges Amt 2. Bundesministerium fuer Arbeit und Sozialordnung 3. Bundesministerium fuer Bildung und Wissenschaft 4. Bundesministerium fuer Ernaehrung, Landwirtschaft und Forsten 5. Bundesministerium der Finanzen 6. Bundesministerium fuer Forschung und Technologie 7. Bundesministerium des Inneren (nur ziviles Material) 8. Bundesministerium fuer Gesundheit 9. Bundesministerium fuer Frauen und Jugend 10. Bundesministerium fuer Familie und Senioren 11. Bundesministerium der Justiz 12. Bundesministerium fuer Raumordnung, Bauwesen und Staedtebau 13. Bundesministerium fuer Post- und Telekommunikation(1) 14. Bundesministerium fuer Wirtschaft 15. Bundesministerium fuer wirtschaftliche Zusammenarbeit 16. Bundesministerium der Verteidigung(2) 17. Bundesministerium fuer Umwelt, Naturschutz und Reaktorsicherheit NB: According to existing national obligations, the entities contained in this list must, in conformity with special procedures, award contracts to certain groups in order to remove difficulties caused by the last war. FRANCE 1. Main purchasing entities A. General budget - Premier ministre - MinistÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©ducation nationale de la jeunesse et des sports - MinistÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©conomie, des finances et du budget - MinistÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©quipement, du logement, des transports et de la mer - MinistÃ ¨re d'Ã tat, ministÃ ¨re des affaires Ã ©trangÃ ¨res - MinistÃ ¨re de la justice - MinistÃ ¨re de la dÃ ©fense(3) - MinistÃ ¨re de l'intÃ ©rieur et de la centralisation - MinistÃ ¨re de l'industrie et de l'amÃ ©nagement du territoire - MinistÃ ¨re des affaires europÃ ©ennes - MinistÃ ¨re d'Ã tat, ministÃ ¨re de la fonction publique et des rÃ ©formes administratives - MinistÃ ¨re du travail, de l'emploi et de la formation professionnelle - MinistÃ ¨re de la coopÃ ©ration et du dÃ ©veloppement - MinistÃ ¨re de la culture, de la communication, des grands travaux et du bicentenaire - MinistÃ ¨re des dÃ ©partements et territoires d'outre-mer - MinistÃ ¨re de l'agriculture et de la forÃ ªt - MinistÃ ¨re des postes, des tÃ ©lÃ ©communications et de l'espace(4) - MinistÃ ¨re chargÃ © des relations avec le Parlement - MinistÃ ¨re de la solidaritÃ ©, de la santÃ © et de la protection sociale - MinistÃ ¨re de la recherche et de la technologie - MinistÃ ¨re du commerce extÃ ©rieur - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©conomie, des finances et du budget, chargÃ © du budget - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re des affaires Ã ©trangÃ ¨res, chargÃ © de la francophonie - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re des affaires Ã ©trangÃ ¨res - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de l'industrie et de l'amÃ ©nagement du territoire, chargÃ © de l'amÃ ©nagement du territoire et des reconversions- MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de l'industrie et de l'amÃ ©nagement du territoire, chargÃ © du commerce et de l'artisanat - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de l'industrie et de l'amÃ ©nagement du territoire, chargÃ © du tourisme - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de l'Ã ©quipement, du logement, des transports et de la mer, chargÃ © de la mer - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de la culture, de la communication, des grands travaux et du Bicentenaire, chargÃ © de la communication - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de la solidaritÃ ©, de la santÃ © et de la protection sociale, chargÃ © des personnes Ã ¢gÃ ©es - SecrÃ ©tariat d'Ã tat chargÃ © des droits des femmes - SecrÃ ©tariat d'Ã tat chargÃ © des anciens combattants et des victimes de guerre - SecrÃ ©tariat d'Ã tat chargÃ © de la prÃ ©vention des risques technologiques et naturels majeurs, - SecrÃ ©tariat d'Ã tat auprÃ ¨s du premier ministre, chargÃ © du plan - SecrÃ ©tariat d'Ã tat auprÃ ¨s du premier ministre, chargÃ © de l'environnement - SecrÃ ©tariat d'Ã tat auprÃ ¨s du premier ministre - SecrÃ ©tariat d'Ã tat auprÃ ¨s du premier ministre, chargÃ © de l'action humanitaire - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©ducation nationale de la jeunesse et des sports, chargÃ © de l'enseignement technique - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©ducation nationale de la jeunesse et des sports, chargÃ © de la jeunesse et des sports - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©conomie, des finances et du budget, chargÃ © de la consommation - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re des affaires Ã ©trangÃ ¨res, chargÃ © des relations culturelles internationales - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re de l'intÃ ©rieur, chargÃ © des collectivitÃ ©s territoriales - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re de l'Ã ©quipement, du logement, des transports et de la mer, chargÃ © des transports routiers et fluviaux - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re du travail, de l'emploi et de la formation professionnelle, chargÃ © de la formation professionnelle - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re de la culture, de la communication, des grands travaux et du bicentenaire, chargÃ © des grands travaux - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re de la solidaritÃ ©, de la santÃ © et de la protection sociale, chargÃ © de la famille - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re de la solidaritÃ ©, de la santÃ © et de la protection sociale, chargÃ © des handicapÃ ©s et des accidentÃ ©s de la vie B. Budget Annex In particular: - Imprimerie nationale C. Special Treasury accounts In particular: - Fonds forestier national - Soutien financier de l'industrie cinÃ ©matographique et de l'industrie des programmes audiovisuels - Fonds national d'amÃ ©nagement foncier et d'urbanisme - Caisse autonome de la reconstruction 2. National administrative public bodies - AcadÃ ©mie de France Ã Rome - AcadÃ ©mie de marine - AcadÃ ©mie des sciences d'outre-mer - Agence centrale des organismes de sÃ ©curitÃ © sociale (ACOSS) - Agences financiÃ ¨res de bassins - Agence nationale pour l'amÃ ©lioration des conditions de travail (ANACT) - Agence nationale pour l'amÃ ©lioration de l'habitat (ANAH) - Agence nationale pour l'emploi (ANPE) - Agence nationale pour l'indemnisation des franÃ §ais d'outre-mer (ANIFOM) - AssemblÃ ©e permanente des chambres d'agriculture (APCA) - BibliothÃ ¨que nationale - BibliothÃ ¨que nationale et universitaire de Strasbourg - Bureau d'Ã ©tudes des postes et tÃ ©lÃ ©communications d'outre-mer (BEPTOM) - Caisse d'aide Ã l'Ã ©quipement des collectivitÃ ©s locales (CAECL) - Caisse des dÃ ©pÃ ´ts et consignations - Caisse nationale des allocations familiales (CNAF) - Caisse nationale d'assurance maladie des travailleurs salariÃ ©s (CNAM) - Caisse nationale d'assurance vieillesse des travailleurs salariÃ ©s (CNAVTS) - Caisse nationale des autoroutes (CNA) - Caisse nationale militaire de sÃ ©curitÃ © sociale (CNMSS) - Caisse nationale des monuments historiques et des sites - Caisse nationale des tÃ ©lÃ ©communications(5) - Caisse de garantie du logement social - Casa de Velasquez - Centre d'enseignement zootechnique de Rambouillet - Centre d'Ã ©tudes du milieu et de pÃ ©dagogie appliquÃ ©e du ministÃ ¨re de l'agriculture - Centre d'Ã ©tudes supÃ ©rieures de sÃ ©curitÃ © sociale - Centres de formation professionnelle agricole - Centre national d'art et de culture Georges Pompidou - Centre national de la cinÃ ©matographie franÃ §aise - Centre national d'Ã ©tudes et de formation pour l'enfance inadaptÃ ©e - Centre national d'Ã ©tudes et d'expÃ ©rimentation du machinisme agricole, du gÃ ©nie rural, des eaux et des forÃ ªts - Centre national et de formation pour l'adaptation scolaire et l'Ã ©ducation spÃ ©cialisÃ ©e (CNEFASES) - Centre national de formation et de perfectionnement des professeurs d'enseignement mÃ ©nager agricole - Centre national des lettres- Centre national de documentation pÃ ©dagogique - Centre national des oeuvres universitaires et scolaires (CNOUS) - Centre national d'opthalmologie des quinze-vingts - Centre national de prÃ ©paration au professorat de travaux manuels Ã ©ducatifs et d'enseignement mÃ ©nager - Centre national de promotion rurale de Marmilhat - Centre national de la recherche scientifique (CNRS) - Centre rÃ ©gional d'Ã ©ducation populaire d'Ã le-de-France - Centres d'Ã ©ducation populaire et de sport (CREPS) - Centres rÃ ©gionaux des oeuvres universitaires (CROUS) - Centres rÃ ©gionaux de la propriÃ ©tÃ © forestiÃ ¨re - Centre de sÃ ©curitÃ © sociale des travailleurs migrants - Chancelleries des universitÃ ©s - CollÃ ¨ges d'Ã tat - Commission des opÃ ©rations de bourse - Conseil supÃ ©rieur de la pÃ ªche - Conservatoire de l'espace littoral et des rivages lacustres - Conservatoire national des arts et mÃ ©tiers - Conservatoire national supÃ ©rieur de musique - Conservatoire national supÃ ©rieur d'art dramatique - Domaine de Pompadour - Ã cole centrale - Lyon - Ã cole centrale des arts et manufactures - Ã cole franÃ §aise d'archÃ ©ologie d'AthÃ ¨nes - Ã cole franÃ §aise d'ExtrÃ ªme-Orient - Ã cole franÃ §aise de Rome - Ã cole des hautes Ã ©tudes en sciences sociales - Ã cole nationale d'administration - Ã cole nationale de l'aviation civile (ENAC) - Ã cole nationale des Chartes - Ã cole nationale d'Ã ©quitation - Ã cole nationale du gÃ ©nie rural des eaux et des forÃ ªts (ENGREF) - Ã coles nationales d'ingÃ ©nieurs - Ã cole nationale d'ingÃ ©nieurs des industies des techniques agricoles et alimentaires - Ã coles nationales d'ingÃ ©nieurs des travaux agricoles - Ã cole nationale des ingÃ ©nieurs des travaux ruraux et des techniques sanitaires - Ã cole nationale des ingÃ ©nieurs des travaux des eaux et forÃ ªts (ENITEF) - Ã cole nationale de la magistrature - Ã coles nationales de la marine marchande - Ã cole nationale de la santÃ © publique (ENSP) - Ã cole nationale de ski et d'alpinisme - Ã cole nationale supÃ ©rieure agronomique - Montpellier - Ã cole nationale supÃ ©rieure agronomique - Rennes - Ã cole nationale supÃ ©rieure des arts dÃ ©coratifs - Ã cole nationale supÃ ©rieure des arts et industries - Strasbourg - Ã cole nationale supÃ ©rieure des arts et industries textiles - Roubaix - Ã coles nationales supÃ ©rieures d'arts et mÃ ©tiers - Ã cole nationale supÃ ©rieure des beaux-arts - Ã cole nationale supÃ ©rieure des bibliothÃ ©caires - Ã cole nationale supÃ ©rieure de cÃ ©ramique industrielle - Ã cole nationale supÃ ©rieure de l'Ã ©lectronique et de ses applications (ENSEA) - Ã cole nationale supÃ ©rieure d'horticulture - Ã cole nationale supÃ ©rieure des industries agricoles alimentaires - Ã cole nationale supÃ ©rieure du paysage (rattachÃ ©e Ã l'Ã ©cole nationale supÃ ©rieure d'horticulture) - Ã cole nationale supÃ ©rieure des sciences agronomiques appliquÃ ©es (ENSSA) - Ã coles nationales vÃ ©tÃ ©rinaires - Ã cole nationale de voile - Ã coles normales d'instituteurs et d'institutrices - Ã coles normales nationales d'apprentissage - Ã coles normales supÃ ©rieures - Ã cole polytechnique - Ã cole technique professionnelle agricole et forestiÃ ¨re de Meymac (CorrÃ ¨ze) - Ã cole de sylviculture - Crogny (Aube) - Ã cole de viticulture et d'oenologie de la Tour Blanche (Gironde) - Ã cole de viticulture - Avize (Marne) - Ã tablissement national de convalescents de Saint-Maurice - Ã tablissement national des invalides de la marine (ENIM) - Ã tablissement national de bienfaisance Koenigs-Wazter - Fondation Carnegie - Fondations Singer-Polignac - Fonds d'action sociale pour les travailleurs immigrÃ ©s et leurs familles - HÃ ´pital-hospice national Dufresne-Sommeiller - Institut de l'Ã ©levage et de mÃ ©decine vÃ ©tÃ ©rinaire des pays tropicaux (IEMVPT) - Institut franÃ §ais d'archÃ ©ologie orientale du Caire - Institut gÃ ©ographique national - Institut industriel du Nord - Institut international d'administration publique (IIAP) - Institut national agronomique de Paris-Grignon - Institut national des appellations d'origine des vins et eaux-de-vie (INAOVEV) - Institut national d'astronomie et de gÃ ©ophysique (INAG) - Institut national de la consommation (INC) - Institut national d'Ã ©ducation populaire (INEP) - Institut national d'Ã ©tudes dÃ ©mographiques (INED) - Institut national des jeunes aveugles - Paris - Institut national des jeunes sourds - Bordeaux - Institut national des jeunes sourds - ChambÃ ©ry - Institut national des jeunes sourds - Metz - Institut national des jeunes sourds - Paris - Institut national de physique nuclÃ ©aire et de physique des particules (I.N2.P3) - Institut national de promotion supÃ ©rieure agricole - Institut national de la propriÃ ©tÃ © industrielle - Institut national de la recherche agronomique (INRA) - Institut national de recherche pÃ ©dagogique (INRP) - Institut national de la santÃ © et de la recherche mÃ ©dicale (INSERM) - Institut national des sports - Instituts nationaux polytechniques - Instituts nationaux des sciences appliquÃ ©es - Institut national supÃ ©rieur de chimie industrielle de Rouen - Institut national de recherche en informatique et en automatique (INRIA) - Institut national de recherche sur les transports et leur sÃ ©curitÃ © (INRETS) - Instituts rÃ ©gionaux d'administration - Institut supÃ ©rieur des matÃ ©riaux et de la construction mÃ ©canique de Saint-Ouen - LycÃ ©es d'Ã tat - MusÃ ©e de l'armÃ ©e - MusÃ ©e Gustave Moreau - MusÃ ©e de la marine - MusÃ ©e national J.J. Henner - MusÃ ©e national de la LÃ ©gion d'honneur - MusÃ ©e de la poste - MusÃ ©um national d'histoire naturelle - MusÃ ©e Auguste Rodin - Observatoire de Paris - Office de coopÃ ©ration et d'accueil universitaire - Office franÃ §ais de protection des rÃ ©fugiÃ ©s et apatrides - Office national des anciens combattants - Office national de la chasse - Office national d'information sur les enseignements et les professions (ONISEP) - Office national d'immigration (ONI) - ORSTOM - Institut franÃ §ais de recherche scientifique pour le dÃ ©veloppement en coopÃ ©ration - Office universitaire et culturel franÃ §ais pour l'AlgÃ ©rie - Palais de la dÃ ©couverte - Parcs nationaux - RÃ ©union des musÃ ©es nationaux - Syndicat des transports parisiens - Thermes nationaux - Aix-les-Bains - UniversitÃ ©s 3. Other national public bodies - Union des groupements d'achats publics (UGAP) IRELAND 1. Main purchasing entities - Office of Public Works 2. Other departments - President's Establishment - Houses of the Oireachtas (Parliament) - Department of the Taoiseach (Prime Minister) - Central Statistics Office - Department of the Gaeltacht (Irish-speaking areas) - National Gallery of Ireland - Department of Finance - State Laboratory - Office of the Comptroller and Auditor General - Office of the Attorney general - Office of the Director of Public Prosecutions - Valuation Office - Civil Service Commission - Office of the Ombudsman - Office of the Revenue Commissioners - Department of Justice - Commissioners of Charitable Donations and Bequests for Ireland - Department of the Environment - Department of Education - Department of the Marine - Department of Agriculture and Food - Department of Labour - Department of Industry and Commerce - Department of Tourism and Transport - Department of Communications - Department of Defence(6) - Department of Foreign Affairs - Department of Social Welfare - Department of Health - Department of Energy ITALY 1. Ministero del tesoro(7) 2. Ministero delle finanze(8) 3. Ministero di grazia e giustizia 4. Ministero degli affari esteri 5. Ministero della pubblica istruzione 6. Ministero dell'interno 7. Ministero dei lavori pubblici 8. Ministero dell'agricoltura e delle foreste 9. Ministero dell'industria, del commercio e dell'artigianato 10. Ministero del lavoro e della previdenza sociale 11. Ministero della sanitÃ 12. Ministero per i beni culturali e ambientali 13. Ministero della difesa(9) 14. Ministero del bilancio e della programmazione economica 15. Ministero delle partecipazioni statali 16. Ministero del turismo e dello spettacolo 17. Ministero del commercio con l'estero 18. Ministero delle poste e delle telecomunicazioni(10) 19. Ministero dell'ambiente 20. Ministero dell'universitÃ e della ricerca scientifica e tecnologica NB: This Agreement shall not prevent the implementation of provisions contained in Italian Law No 835 of 6 October 1950 (Official Gazette No 245 of 24 October 1950 of the Italian Republic) and in modifications thereto in force on the date on which this Agreement is adopted. LUXEMBOURG 1. MinistÃ ¨re d'Ã tat: service central des imprimÃ ©s et des fournitures de l'Ã tat 2. MinistÃ ¨re de l'agriculture: administration des services techniques de l'agriculture 3. MinistÃ ¨re de l'Ã ©ducation nationale: lycÃ ©es d'enseignement secondaire et d'enseignement secondaire technique 4. MinistÃ ¨re de la famille et de la solidaritÃ © sociale: maisons de retraite 5. MinistÃ ¨re de la force publique: armÃ ©e(11) - gendarmerie - police 6. MinistÃ ¨re de la justice: Ã ©tablissements pÃ ©nitentiaires 7. MinistÃ ¨re de la santÃ © publique: hÃ ´pital neuropsychiatrique 8. MinistÃ ¨re des travaux publics: bÃ ¢timents publics - ponts et chaussÃ ©es 9. MinistÃ ¨re des communications: postes et tÃ ©lÃ ©communications(12) 10. MinistÃ ¨re de l'Ã ©nergie: centrales Ã ©lectriques de la Haute et Basse SÃ »re 11. MinistÃ ¨re de l'environnement: commissariat gÃ ©nÃ ©ral Ã la protection des eaux THE NETHERLANDS A. Ministries and central government bodies 1. Ministerie van Algemene Zaken 2. Ministerie van Buitenlandse Zaken 3. Ministerie van Justitie 4. Ministerie van Binnenlandse Zaken 5. Ministerie van FinanciÃ «n 6. Ministerie van Economische Zaken 7. Ministerie van Onderwijs en Wetenschappen 8. Ministerie van volkshuisvesting, Ruimtelijke Ordening en Milieubeheer 9. Ministerie van Verkeer en Waterstaat 10. Ministerie van Landbouw, Natuurbeheer en Visserij 11. Ministerie van Sociale Zaken en Werkgelegenheid 12. Ministerie van Welzijn, Volksgezondheid en Cultuur 13. Kabinet voor Nederlands Antilliaanse en Arubaanse Zaken 14. Hogere Colleges van Staat B. Central procurement offices Entities listed above under A generally make their own specific purchases; other general purchases are effected through the entities listed below: 1. Directoraat-generaal Rijkswaterstaat 2. Directoraat-generaal voor de Koninklijke Landmacht(13) 3. Directoraat-generaal voor de Koninklijke Luchtmacht(14) 4. Directoraat-generaal voor de Koninklijke Marine(15) UNITED KINGDOM Cabinet Office Civil Service College Civil Service Commission Civil Service Occupational Health Service Office of the Minister for the Civil Service Parliamentary Counsel Office Central Office of Information Charity Commission Crown Prosecution Service Crown Estate Commissioners Customs and Excise Department Department for National Savings Department of Education and Science University Grants Committee Department of Employment Employment Appeals Tribunal Industrial Tribunals Office of Manpower Economics Department of Energy Department of Health Central Council for Education and Training in Social Work Dental Estimates Board English National Board for Nursing, Midwifery and Health Visitors Medical Boards and Examining Medical Officers (War Pensions) National Health Service Authorities Prescriptions Pricing Authority Public Health Laboratory Service Board Regional Medical Service United Kingdom Central Council for Nursing, Midwifery and Health Visiting Department of Social Security Attendance Allowance Board Occupational Pensions Board Social Security Advisory Committee Supplementary Benefits Appeal Tribunals Department of the Environment Building Research Establishment Commons Commissioners Countryside Commission Fire Research Station (Boreham Wood)Historic Buildings and Monuments Commission Local Valuation Panels Property Services Agency Rent Assessment Panels Royal Commission on Environmental Pollution Royal Commission on Historical Monuments of England Royal Fine Art Commission (England) Department of the Procurator General and Treasury Solicitor Legal Secretariat to the Law Officers Department of Trade and Industry Laboratory of the Government Chemist National Engineering Laboratory National Physical Laboratory Warren Spring Laboratory National Weights and Measures Laboratory Domestic Coal Consumers' Council Electricity Consultative Councils for England and Wales Gas Consumers' Council Transport Users Consultative Committee Monopolies and Mergers Commission Patent Office Department of Transport Coastguard Services Transport and Road Research Laboratory Transport Tribunal Export Credits Guarantee Department Foreign and Commonwealth Office Government Communications Headquarters Wilton Park Conference Centre Government Actuary's Department Home Office Boundary Commission for England Gaming Board for Great Britain Inspectors of Constabulary Parole Board and Local Review Committees House of Commons House of Lords Inland Revenue, Board of Intervention Board for Agricultural Produce Lord Chancellor's Department Council on Tribunals County Courts (England and Wales) Immigration Appellate Authorities Immigration Adjudicators Immigration Appeals Tribunal Judge Advocate-General and Judge Advocate of the Fleet Lands Tribunal Law Commission Legal Aid Fund (England and Wales) Pensions Appeals Tribunals Public Trustee Office Office of the Social Security Commissioners Special Commissioners for Income Tax (England and Wales) Supreme Court (England and Wales) Court of Appeal: Civil and Criminal Divisions Courts Martial Appeal Court Crown Court High Court Value Added Tax Tribunals Ministry of Agriculture, Fisheries and Food Advisory Services Agricultural Development and Advisory Service Agricultural Dwelling House Advisory Committees Agricultural Land Tribunals Agricultural Science Laboratories Agricultural Wages Board and Committees Cattle Breeding Centre Plant Variety Rights Office Royal Botanic Gardens, Kew Ministry of Defence(16) Meteorological Office Procurement Executive National Audit Office National Investment Loans Office Northern Ireland Court Service Coroners Courts County Courts Crown Courts Enforcement of Judgements Office Legal Aid Fund Magistrates Court Pensions Appeals Tribunals Supreme Court of Judicature and Courts of Criminal Appeal Northern Ireland, Department of Agriculture Northern Ireland, Department for Economic Development Northern Ireland, Department of Education Northern Ireland, Department of the Environment Northern Ireland, Department of Finance and Personnel Northern Ireland, Department of Health and Social Services Northern Ireland Office Crown Solicitor's Office Department of the Director of Public Prosecutions for Northern Ireland Northern Ireland Forensic Science Laboratory Office of Chief Electoral Officer for Northern Ireland Police Authority for Northern Ireland Probation Board for Northern Ireland State Pathologist Service Office of Arts and Libraries British Library British Museum British Museum (Natural History) Imperial War Museum Museums and Galleries Commission National Gallery National Maritime Museum National Portrait Gallery Science Museum Tate Gallery Victoria and Albert Museum Wallace Collection Office of Fair Trading Office of Population Censuses and Surveys National Health Service Central Register Office of the Parliamentary Commissioner for Administration and Health Service Commissioners Overseas Development Administration Overseas Development and National Research Institute Paymaster General's Office Postal Business of the Post Office Privy Council Office Public Record Office Registry of Friendly Societies Royal Commission on Historical Manuscripts Royal Hospital, Chelsea Royal Mint Scotland, Crown Office and Procurator Fiscal Service Scotland, Department of the Registers of Scotland Scotland, General Register Office National Health Service Central Register Scotland, Lord Advocate's Department Scotland, Queen's and Lord Treasurer's Remembrancer Scottish Courts Administration Accountant of Court's Office Court of Justiciary Court of Session Lands Tribunal for Scotland Pensions Appeal Tribunals Scottish Land Court Scottish Law Commission Sheriff Courts Social Security Commissioners' Office Scottish Office Central Services Department of Agriculture and Fisheries for Scotland Artificial Insemination Service Crofters Commission Red Deer Commission Royal Botanic Garden, Edinburgh Industry Department for Scotland Scottish Electricity Consultative Councils Scottish Development Department Rent Assessment Panel and Committees Royal Commission on the Ancient and Historical Monuments of Scotland Royal Fine Art Commission for Scotland Scottish Education Department National Galleries of Scotland National Library of Scotland National Museums of Scotland Scottish and Health Departments HM Inspectorate of Constabulary Local Health Councils Mental Welfare Commission for Scotland National Board for Nursing, Midwifery and Health Visiting for Scotland Parole Board for Scotland and Local Review Committees Scottish Antibody Production Unit Scottish Council for Postgraduate Medical Education Scottish Crime Squad Scottish Criminal Record Office Scottish Fire Service Training School Scottish Health Boards Scottish Health Service - Common Services Agency Scottish Health Service Planning Council Scottish Police College Scottish Record Office HM Stationery Office HM Treasury Central Computer and Telecommunications Agency Chessington Computer Centre Civil Service Catering Organization National Economic Development Council Rating of Government Property Department Welsh Office Ancient Monuments (Wales) Commission Council for the Education and Training of Health Visitors Local Government Boundary Commission for Wales Local Valuation Panels and Courts National Health Service Authorities Rent Control Tribunals and Rent Assessment Panels and Committees GREECE 1. Ypoyrgeio Ethnikis Oikonomias 2. Ypoyrgeio Paideias & Thriskevmaton 3. Ypoyrgeio Emporioy 4. Ypoyrgeio Viomichanias-Energeias-Technologias 5. Ypoyrgeio Emporikis Naftilias 6. Ypoyrgeio Proedrias tis Kyvernisis 7. Ypoyrgeio Aigaioy 8. Ypoyrgeio Exoterikon 9. Ypoyrgeio Dikaiosynis 10. Ypoyrgeio Exoterikon 11. Ypoyrgeio Ergasias 12. Ypoyrgeio Politismoy kai Epistimon 13. Ypoyrgeio Perivallontos Chorotaxias & Dimosion Ergon 14. Ypoyrgeio Oikonomikon 15. Ypoyrgeio Metaforon kai Epikoinonion 16. Ypoyrgeio Ygeias, Pronoias & Koinonikon Asfaliseon 17. Ypoyrgeio Makedonias-Thrakis 18. Geniko Epiteleio Stratoy(17) 19. Geniko Epiteleio Naftikoy(18) 20. Geniko Epiteleio Aeroporias(19) 21. Ypoyrgeio Georgias 22. Geniki Grammateia Typoy kai Pliroforion 23. Geniki Grammateia Neas Genias 24. Geniko Chimeio toy Kratoys 25. Geniki Grammateia Laikis Epimorfosis 26. Geniki Grammateia Isotitas ton Dyo Fylon 27. Geniki Grammateia Koinonikon Asfaliseon 28. Geniki Grammateia Apodimoy Ellinismoy 29. Geniki Grammateia Viomichanias 30. Geniki Grammateia Erevnas kai Technologias 31. Geniki Grammateia Athlitismoy 32. Geniki Grammateia Dimosion Ergon 33. Ethniki Statistiki Ypiresia 34. Ethnikos Organismos Pronoias 35. Organismos Ergatikis Estias 36. Ethniko Typografeio 37. Elliniki Epitropi Atomikis Energeias38. Tameio Ethnikis Odopoiias 39. Ethniko Kapodistriako Panepistimio Athinon 40. Panepistimio Aigaioy 41. Aristoteleio Panepistimio Thessalonikis 42. Dimokriteio Panepistimio Thrakis 43. Panepistimio Ioanninon 44. Panepistimio Patron 45. Polytechneio Kritis 46. Sivitanideios Scholi 47. Panepistimio Makedonias (Oikonomikes & Koin/kes Epistimes) 48. Aiginiteio Nosokomeio 49. Aretaieio Nosokomeio 50. Ethniko Kentro Dimosias Dioikisis 51. Ellinika Tachydromeia 52. Organismos Diacheirisis Dimosioy Ylikoy 53. Organismos Georgikon Asfaliseon 54. Organismos Scholikon Ktirion SPAIN 1. Ministerio de Asuntos Exteriores 2. Ministerio de Justicia 3. Ministerio de Defensa(20) 4. Ministerio de EconomÃ ­a y Hacienda 5. Ministerio del Interior 6. Ministerio de Obras PÃ ºblicas y Transportes 7. Ministerio de EducaciÃ ³n y Ciencia 8. Ministerio de Trabajo y Seguridad Social 9. Ministerio de Industria, Comercio y Turismo10. Ministerio de Agricultura, Pesca y AlimentaciÃ ³n 11. Ministerio para las Administraciones PÃ ºblicas 12. Ministerio de Cultura 13. Ministerio de Relaciones con las Cortes y de la SecretarÃ ­a del Gobierno 14. Ministerio de Sanidad y Consumo 15. Ministerio de Asuntos Sociales 16. Ministerio del Portavoz del Gobierno PORTUGAL PresidÃ ªncia do Conselho de Ministros 1. Auditoria JurÃ ­dica da PresidÃ ªncia do Conselho de Ministros 2. Centro de Estudos e FormaÃ §ao AutÃ ¡rquica 3. Centro de Estudos TÃ ©cnicos e Apoio Legislativo 4. Centro de Gestao da Rede InformÃ ¡tica do Governo 5. Conselho Nacional de Planeamento Civil de EmergÃ ªncia 6. Conselho Permanente de ConcertaÃ §ao Social 7. Departamento de FormaÃ §ao e AperfeiÃ §oamento Profissional 8. Gabinete de Macau 9. Gabinete do ServiÃ §o CÃ ­vico dos Objectores de ConsciÃ ªncia 10. Instituto da Juventude 11. Instituto Nacional de AdministraÃ §ao 12. Secretaria-Geral da PresidÃ ªncia do Conselho de Ministros 13. Secretariado para a ModernizaÃ §ao Administrativa 14. ServiÃ §o Nacional de ProtecÃ §ao Civil 15. ServiÃ §os Sociais da PresidÃ ªncia do Conselho de Ministros MinistÃ ©rio da AdministraÃ §ao Interna 1. DirecÃ §ao-Geral de ViaÃ §ao 2. Gabinete de Estudos e Planeamento de InstalaÃ §Ã µes 3. Governos Civis 4. Guarda Fiscal 5. Guarda Nacional Republicana 6. PolÃ ­cia de SeguranÃ §a PÃ ºblica 7. Secretaria-Geral 8. Secretariado TÃ ©cnico dos Assuntos para o Processo Eleitoral 9. ServiÃ §o de Estrangeiros e Fronteiras 10. ServiÃ §o de InformaÃ §ao e SeguranÃ §a 11. ServiÃ §o Nacional de Bombeiros MinistÃ ©rio da Agricultura 1. AgÃ ªncia do Controlo das Ajudas ComunitÃ ¡rias ao Sector do Azeite 2. DirecÃ §ao-Geral da HidrÃ ¡ulica e Engenharia AgrÃ ­cola 3. DirecÃ §ao-Geral da PecuÃ ¡ria 4. DirecÃ §ao-Geral das Florestas 5. DirecÃ §ao-Geral de Planeamento e Agricultura 6. DirecÃ §ao-Geral dos Mercados AgrÃ ­colas e da IndÃ ºstria Agro-alimentar 7. DirecÃ §ao Regional de Agricultura da Beira Interior 8. DirecÃ §ao Regional de Agricultura da Beira Litoral 9. DirecÃ §ao Regional de Agricultura de Entre Douro e Minho 10. DirecÃ §ao Regional de Agricultura de TrÃ ¡s-os-Montes 11. DirecÃ §ao Regional de Agricultura do Alentejo 12. DirecÃ §ao Regional de Agricultura do Algarve 13. DirecÃ §ao Regional de Agricultura do Ribatejo e Oeste 14. Gabinete para os Assuntos AgrÃ ­colas ComunitÃ ¡rios 15. InspecÃ §ao Geral e Auditoria de Gestao 16. Instituto da Vinha e do Vinho 17. Instituto de Qualidade Alimentar 18. Instituto Nacional de InvestigaÃ §ao AgrÃ ¡ria 19. Instituto Regulador Orientador dos Mercados AgrÃ ­colas 20. Obra Social - Secretaria Geral 21. Rede de InformaÃ §ao de Contabilidades AgrÃ ­colas 22. Secretaria Geral 23. IFADAP - Instituto Financeiro de Apoio ao Desenvolvimento da Agricultura e Pescas 24. INGA - Instituto Nacional de IntervenÃ §ao e Garantia AgrÃ ­cola MinistÃ ©rio do Ambiente e Recursos Naturais 1. DirecÃ §ao-Geral da Qualidade do Ambiente 2. DirecÃ §ao-Geral dos Recursos Naturais 3. Gabinete dos Assuntos Europeus 4. Gabinete de Estudos e Planeamento 5. Gabinete de ProtecÃ §ao e SeguranÃ §a Nuclear 6. Instituto Nacional do Ambiente 7. Instituto Nacional de Defesa do Consumidor 8. Instituto Nacional de Meteorologia e GeofÃ ­sica 9. Secretaria-Geral 10. ServiÃ §o Nacional de Parques, Reservas e ConservaÃ §ao da Natureza 11. Gabinete do Saneamento BÃ ¡sico da Costa do Estoril 12. DelegaÃ §Ã µes Regionais 13. Instituto Nacional da Ã gua MinistÃ ©rio do ComÃ ©rcio e Turismo 1. Comissao de AplicaÃ §ao de Coimas em MatÃ ©ria EconÃ ³mica 2. DirecÃ §ao-Geral de ConcorrÃ ªncia e PreÃ §os 3. DirecÃ §ao-Geral de InspecÃ §ao EconÃ ³mica 4. DirecÃ §ao-Geral do ComÃ ©rcio Externo 5. DirecÃ §ao-Geral do ComÃ ©rcio Interno 6. DirecÃ §ao-Geral do Turismo 7. Fundo de Turismo 8. Gabinete para os Assuntos ComunitÃ ¡rios 9. ICEP - Instituto do ComÃ ©rcio Externo de Portugal 10. InspecÃ §ao Geral de Jogos 11. Instituto de PromoÃ §ao TurÃ ­stica 12. Instituto Nacional de FormaÃ §ao TurÃ ­stica 13. RegiÃ µes de turismo 14. Secretaria-Geral 15. ENATUR - Empresa Nacional de Turismo, EP 16. AGA - AdministraÃ §ao-Geral do AÃ §Ã ºcar e do Ã lcool, EP MinistÃ ©rio da Defesa Nacional(21) 1. Estado-Maior General das ForÃ §as Armadas 2. Estado-Maior da ForÃ §a AÃ ©rea 3. Comando LogÃ ­stico-Administrativo da ForÃ §a AÃ ©rea 4. Estado-Maior do ExÃ ©rcito 5. Estado-Maior da Armada 6. DirecÃ §ao-Geral do Material Naval 7. DirecÃ §ao das Infra-Estruturas Navais 8. DirecÃ §ao de Abastecimento 9. FÃ ¡brica Nacional de Cordoaria 10. Hospital da Marinha 11. Arsenal do Alfeite 12. Instituto HidrogrÃ ¡fico 13. DirecÃ §ao-Geral de Armamento 14. DirecÃ §ao-Geral de Pessoal e Infra-estruturas 15. DirecÃ §ao-Geral de PolÃ ­tica de Defesa Nacional 16. Instituto de Defesa Nacional 17. Secretaria-Geral MinistÃ ©rio da EducaÃ §ao 1. Auditoria JurÃ ­dica 2. DirecÃ §ao-Geral da AdministraÃ §ao Escolar 3. DirecÃ §ao-Geral da Extensao Educativa 4. DirecÃ §ao-Geral do Ensino Superior 5. DirecÃ §ao-Geral dos Desportos 6. DirecÃ §ao-Geral dos Ensinos BÃ ¡sico e SecundÃ ¡rio 7. DirecÃ §ao Regional de EducaÃ §ao de Lisboa 8. DirecÃ §ao Regional de EducaÃ §ao do Algarve 9. DirecÃ §ao Regional de EducaÃ §ao do Centro 10. DirecÃ §ao Regional de EducaÃ §ao do Norte 11. DirecÃ §ao Regional de EducaÃ §ao do Sul 12. Editorial do MinistÃ ©rio da EducaÃ §ao 13. Gabinete Coordenador do Ingresso no Ensino Superior 14. Gabinete de Estudos e Planeamento 15. Gabinete de Gestao Financeira 16. Gabinete do Ensino TecnolÃ ³gico, ArtÃ ­stico e Profissional 17. InspecÃ §ao Geral de EducaÃ §ao 18. Instituto de Cultura da LÃ ­ngua Portuguesa 19. Instituto de InovaÃ §ao Educacional 20. Instituto dos Assuntos Sociais da EducaÃ §ao 21. Secretaria-Geral MinistÃ ©rio do Emprego e SeguranÃ §a Social 1. Auditoria JurÃ ­dica 2. Caixa Nacional de Seguros e DoenÃ §as Profissionais 3. Caixas de PrevidÃ ªncia Social 4. Casa Pia de Lisboa 5. Centro Nacional de PensÃ µes 6. Centros Regionais de SeguranÃ §a Social 7. Comissao para a Igualdade e Direitos das Mulheres 8. Departamento de EstatÃ ­stica 9. Departamento de Estudos e Planeamento 10. Departamento de RelaÃ §Ã µes Internacionais e ConvenÃ §Ã µes da SeguranÃ §a Social 11. Departamento para Assuntos do Fundo Social Europeu 12. Departamento para os Assuntos Europeus e RelaÃ §Ã µes Externas 13. DirecÃ §ao-Geral da AcÃ §ao Social 14. DirecÃ §ao-Geral da FamÃ ­lia 15. DirecÃ §ao-Geral das RelaÃ §Ã µes de Trabalho 16. DirecÃ §ao-Geral de Apoio TÃ ©cnico Ã Gestao 17. DirecÃ §ao-Geral de Higiene e SeguranÃ §a no Trabalho 18. DirecÃ §ao-Geral do Emprego e FormaÃ §ao Profissional 19. DirecÃ §ao-Geral dos Regimes de SeguranÃ §a Social 20. Fundo de EstabilizaÃ §ao Financeira da SeguranÃ §a Social 21. InspecÃ §ao Geral da SeguranÃ §a Social 22. InspecÃ §ao Geral do Trabalho 23. Instituto de Gestao Financeira da SeguranÃ §a Social 24. Instituto do Emprego e FormaÃ §ao Profissional 25. Instituto Nacional para o Aproveitamento dos Tempos Livres dos Trabalhadores 26. Secretaria-Geral 27. Secretariado Nacional de ReabilitaÃ §ao 28. ServiÃ §os Sociais do MESS 29. Santa Casa da MisericÃ ³rdia de Lisboa MinistÃ ©rio das FinanÃ §as 1. ADSE - DirecÃ §ao-Geral de ProtecÃ §ao aos FuncionÃ ¡rios e Agentes da AdministraÃ §ao PÃ ºblica 2. Auditoria JurÃ ­dica 3. DirecÃ §ao-Geral da AdministraÃ §ao PÃ ºblica 4. DirecÃ §ao-Geral da Contabilidade PÃ ºblica e IntendÃ ªncia Geral do OrÃ §amento 5. DirecÃ §ao-Geral da Junta de CrÃ ©dito PÃ ºblico 6. DirecÃ §ao-Geral das AlfÃ ¢ndegas 7. DirecÃ §ao-Geral das ContribuiÃ §Ã µes e Impostos 8. DirecÃ §ao-Geral do PatrimÃ ³nio do Estado 9. DirecÃ §ao-Geral do Tesouro 10. Gabinete de Estudos EconÃ ³micos 11. Gabinete dos Assuntos Europeus 12. GAFEEP - Gabinete para a anÃ ¡lise do Financiamento do Estado e das Empresas PÃ ºblicas 13. InspecÃ §ao Geral de FinanÃ §as 14. Instituto de InformÃ ¡tica 15. Junta de CrÃ ©dito PÃ ºblico 16. Secretaria-Geral 17. SOFE - ServiÃ §os Sociais do MinistÃ ©rio das FinanÃ §as MinistÃ ©rio da IndÃ ºstria e Energia 1. DelegaÃ §ao Regional da IndÃ ºstria e Energia de Lisboa e Vale do Tejo 2. DelegaÃ §ao Regional da IndÃ ºstria e Energia do Alentejo 3. DelegaÃ §ao Regional da IndÃ ºstria e Energia do Algarve 4. DelegaÃ §ao Regional da IndÃ ºstria e Energia do Centro 5. DelegaÃ §ao Regional da IndÃ ºstria e Energia do Norte 6. DirecÃ §ao-Geral da IndÃ ºstria 7. DirecÃ §ao-Geral da Energia 8. DirecÃ §ao-Geral de Geologia e Minas 9. Gabinete de Estudos e Planeamento 10. Gabinete para a Pesquisa e ExploraÃ §ao do PetrÃ ³leo 11. Gabinete para os Assuntos ComunitÃ ¡rios 12. Instituto Nacional da Propriedade Industrial 13. Instituto PortuguÃ ªs da Qualidade 14. LNETI - LaboratÃ ³rio Nacional de Engenharia e Tecnologia Industrial 15. Secretaria-Geral MinistÃ ©rio da JustiÃ §a 1. Centro de Estudos JudiciÃ ¡rios 2. Centro de IdentificaÃ §ao Civil e Criminal 3. Centros de ObservaÃ §ao e AcÃ §ao Social 4. Conselho Superior de Magistratura 5. ConservatÃ ³ria dos Registos Centrais 6. DirecÃ §ao-Geral dos Registos e Notariado 7. DirecÃ §ao-Geral dos ServiÃ §os de InformÃ ¡tica 8. DirecÃ §ao-Geral dos ServiÃ §os JudiciÃ ¡rios 9. DirecÃ §ao-Geral dos ServiÃ §os Prisionais 10. DirecÃ §ao-Geral dos ServiÃ §os Tutelares de Menores 11. Estabelecimentos Prisionais 12. Gabinete de Direito Europeu 13. Gabinete de DocumentaÃ §ao e Direito Comparado 14. Gabinete de Estudos e Planeamento 15. Gabinete de Gestao Financeira 16. Gabinete de Planeamento e CoordenaÃ §ao do Combate Ã Droga 17. Hospital-prisao de S. Joao de Deus 18. Instituto Corpus Christi 19. Instituto da Guarda 20. Instituto de ReinserÃ §ao Social 21. Instituto de S. Domingos de Benfica 22. Instituto Nacional da PolÃ ­tica e CiÃ ªncias Criminais 23. Instituto Navarro Paiva 24. Instituto Padre AntÃ ³nio Oliveira 25. Instituto S. Fiel 26. Instituto S. JosÃ © 27. Instituto Vila Fernando 28. Instituto de Criminologia 29. Instituto de Medicina Legal 30. PolÃ ­cia JudiciÃ ¡ria 31. Secretaria-Geral 32. ServiÃ §os Sociais MinistÃ ©rio das Obras PÃ ºblicas, Transportes e ComunicaÃ §Ã µes 1. Conselho de Mercados de Obras PÃ ºblicas e Particulares 2. DirecÃ §ao-Geral de AviaÃ §ao Civil 3. DirecÃ §ao-Geral dos EdifÃ ­cios e Monumentos Nacionais 4. DirecÃ §ao-Geral dos Transportes Terrestres 5. Gabinete da Travessia do Tejo 6. Gabinete de Estudos e Planeamento 7. Gabinete do NÃ ³ FerroviÃ ¡rio de Lisboa 8. Gabinete do NÃ ³ FerroviÃ ¡rio do Porto 9. Gabinete para a Navegabilidade do Douro 10. Gabinete para as Comunidades Europeias 11. InspecÃ §ao Geral de Obras PÃ ºblicas, Transportes e ComunicaÃ §Ã µes 12. Junta AutÃ ³noma das Estradas 13. LaboratÃ ³rio Nacional de Engenharia Civil 14. Obra Social do MinistÃ ©rio das Obras PÃ ºblicas, Transportes e ComunicaÃ §Ã µes 15. Secretaria-Geral MinistÃ ©rio dos NegÃ ³cios Estrangeiros 1. DirecÃ §ao-Geral dos Assuntos Consulares e AdministraÃ §ao Financeira 2. DirecÃ §ao-Geral das Comunidades Europeias 3. DirecÃ §ao-Geral da CooperaÃ §ao 4. Instituto de Apoio Ã EmigraÃ §ao e Ã s Comunidades Portuguesas 5. Instituto de CooperaÃ §ao EconÃ ³mica 6. Secretaria-GeralMinistÃ ©rio do Planeamento e AdministraÃ §ao do TerritÃ ³rio 1. Academia das CiÃ ªncias 2. Auditoria JurÃ ­dica 3. Centro Nacional de InformaÃ §ao GeogrÃ ¡fica 4. Comissao Coordenadora da Regiao Centro 5. Comissao Coordenadora da Regiao de Lisboa e Vale do Tejo 6. Comissao Coordenadora da Regiao do Alentejo 7. Comissao Coordenadora da Regiao do Algarve 8. Comissao Coordenadora da Regiao Norte 9. Departamento Central de Planeamento 10. DirecÃ §ao-Geral da AdministraÃ §ao AutÃ ¡rquica 11. DirecÃ §ao-Geral do Desenvolvimento Regional 12. DirecÃ §ao-Geral do Ordenamento do TerritÃ ³rio 13. Gabinete Coordenador do projecto do Alqueva 14. Gabinete de Estudos e Planeamento da AdministraÃ §ao do TerritÃ ³rio 15. Gabinete para os Aeroportos da Regiao AutÃ ³noma da Madeira 16. InspecÃ §ao Geral de AdministraÃ §ao do TerritÃ ³rio 17. Instituto Nacional de EstatÃ ­sticas 18. Instituto AntÃ ³nio SÃ ©rgio de Sector Cooperativo 19. Instituto de InvestigaÃ §ao CientÃ ­fica e Tropical 20. Instituto GeogrÃ ¡fico e Cadastral 21. Junta Nacional de InvestigaÃ §ao CientÃ ­fica e TecnolÃ ³gica 22. Secretaria-Geral (1) Non-warlike materials contained in Annex II. (2) Postal business only. (3) With the exception od telecommunications services of the 'Post- og Telegrafvaesenet'. (4) With the exception of the 'Danske Statsbaner'. (5) Non-warlike materials contained in Annex II. (6) With the exception of telecommunications equipement. (7) Non-warlike materials contained in Annex II. (8) Non-warlike materials contained in Annex II. (9) Postal business only. (10) Postal business only. (11) Non-warlike materials contained in Annex II. (12) Acting as the central purchasing entity for most of the other Ministries or entities. (13) Not including purchases made by the tobacco and salt monopolies. (14) Non-warlike materials contained in Annex II. (15) Postal business only. (16) Non-warlike materials contained in Annex II. (17) Postal business only. (18) Non-warlike materials contained in Annex II. (19) Non-warlike materials contained in Annex II. (20) Non-warlike materials contained in Annex II. (21) Non-warlike materials contained in Annex II. (22) Non-warlike materials contained in Annex II. ANNEX I LIST OF CONTRACTING AUTHORITIES SUBJECT TO THE GATT AGREEMENT ON GOVERNMENT PROCUREMENT BELGIUM A. L'Ã tat, exception faite pour les marchÃ ©s passÃ ©s dans le cadre de coopÃ ©ration au dÃ ©veloppement qui, en vertu d'accords internationaux conclus avec des pays tiers et se rapportant Ã la passation de marchÃ ©s, sont soumis Ã d'autres dispositions, incompatibles avec les dispositions du prÃ ©sent arrÃ ªtÃ © (1):De Staat, met uitzondering van de opdrachten inzake ontwikkelingssamenwerking die, krachtens internationale overeenkomsten met derde landen inzake het plaatsen van opdrachten, andere bepalingen behelzen die niet verenigbaar zijn met de bepalingen van dit besluit (1): - la RÃ ©gie des postes (2),- de Regie der Posterijen (2); - la RÃ ©gie des bÃ ¢timents;- de Regie der Gebouwen; - le Fonds des routes.- het Wegenfonds B. Le Fonds gÃ ©nÃ ©ral des bÃ ¢timents scolaires de l'Ã tatHet Algemeen Gebouwenfonds voor de rijksscholen Le Fonds de construction d'institutions hospitaliÃ ¨res et mÃ ©dico-socialesHet Fonds voor de bouw van ziekenhuizen en medisch-sociale inrichtingen La SociÃ ©tÃ © nationale terrienneDe Nationale Landmaatschappij L'Office national de sÃ ©curitÃ © socialeDe Rijksdienst voor sociale zekerheid L'Institut national d'assurances sociales pour travailleurs indÃ ©pendantsHet Rijksinstituut voor de sociale verzekeringen der zelfstandigen L'Institut national d'assurance maladie-invaliditÃ ©Het Rijksinstituut voor ziekte- en invaliditeitsverzekering L'Institut national de crÃ ©dit agricoleHet Nationaal Instituut voor landbouwkrediet L'Office national des pensionsDe Rijksdienst voor pensioenen L'Office central de crÃ ©dit hypothÃ ©caireHet Centraal Bureau voor hypothecair krediet L'Office national du ducroireDe Nationale Delcrederedienst La Caisse auxiliaire d'assurance maladie-invaliditÃ ©De Hulpkas voor ziekte- en invaliditeitsverzekering Le Fonds des maladies professionnellesHet Fonds voor de beroepsziekten La Caisse nationale de crÃ ©dit professionnelDe Nationale Kas voor beroepskrediet L'Office national des dÃ ©bouchÃ ©s agricoles et horticolesDe Nationale Dienst voor afzet van land- en tuinbouwprodukten L'Office national du lait et de ses dÃ ©rivÃ ©sDe Nationale Zuiveldienst L'Office national de l'emploiDe Rijksdienst voor arbeidsvoorziening RÃ ©gie des voies aÃ ©riennesDe Regie der Luchtwegen DENMARK 1. Statsministeriet- to departementer 2. Arbejdsministeriet- fem direktorater og institutioner 3. Udenrigsministeriet (tre departementer) 4. Boligministeriet- fem direktorater og institutioner 5. Energiministeriet- Ã ©t direktorat og Forsoegsanlaeg Risoe 6. Finansministeriet (to departementer)- fire direktorater og institutioner inklusive Direktoratet for Statens Indkoeb - fem andre institutioner 7. Ministeriet for Skatter og Afgifter (to departementer)- fem direktorater og institutioner 8. Fiskeriministeriet- fire institutioner 9. Industriministeriet (Fulde navn: Ministeriet for Industri, Handel, Haandvaerk og Skibsfart)- ni direktorater og institutioner 10. Indenrigsministeriet- Civilforsvarsstyrelsen - Ã ©t direktoratet 11. Justitsministeriet- Rigspolitichefen - fem andre direktorater og institutioner 12. Kirkeministeriet 13. Landbrugsministeriet- 19 direktorater og institutioner 14. Miljoeministeriet- fem direktorater 15. Kultur- og Kommunikationsministeriet (1)- tre direktorater og adskillige statsejede museer og hoejere uddannelsesinstitutioner 16. Socialministeriet- fire direktorater 17. Undervisningsministeriet- seks direktorater - 12 universiteter og andre hoejere laereanstalter 18. OEkonomiministeriet (tre departementer) 19. Ministeriet for Offentlige Arbejder (2)- statshavne og statslufthavne - fire direktorater og adskillige institutioner 20. Forsvarsministeriet (3) 21. Sundhedsministeriet- adskillige institutioner inklusive Statens Seruminstitut og Rigshospitalet FEDERAL REPUBLIC OF GERMANY 1. Auswaertiges Amt 2. Bundesministerium fuer Arbeit und Sozialordnung 3. Bundesministerium fuer Bildung und Wissenschaft 4. Bundesministerium fuer Ernaehrung, Landwirtschaft und Forsten 5. Bundesministerium der Finanzen 6. Bundesministerium fuer Forschung und Technologie 7. Bundesministerium des Inneren (nur ziviles Material) 8. Bundesministerium fuer Gesundheit 9. Bundesministerium fuer Frauen und Jugend 10. Bundesministerium fuer Familie und Senioren 11. Bundesministerium der Justiz 12. Bundesministerium fuer Raumordnung, Bauwesen und Staedtebau 13. Bundesministerium fuer Post- und Telekommunikation(1) 14. Bundesministerium fuer Wirtschaft 15. Bundesministerium fuer wirtschaftliche Zusammenarbeit 16. Bundesministerium der Verteidigung(2) 17. Bundesministerium fuer Umwelt, Naturschutz und Reaktorsicherheit NB: According to existing national obligations, the entities contained in this list must, in conformity with special procedures, award contracts to certain groups in order to remove difficulties caused by the last war. FRANCE 1. Main purchasing entities A. General budget - Premier ministre - MinistÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©ducation nationale de la jeunesse et des sports - MinistÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©conomie, des finances et du budget - MinistÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©quipement, du logement, des transports et de la mer - MinistÃ ¨re d'Ã tat, ministÃ ¨re des affaires Ã ©trangÃ ¨res - MinistÃ ¨re de la justice - MinistÃ ¨re de la dÃ ©fense(3) - MinistÃ ¨re de l'intÃ ©rieur et de la centralisation - MinistÃ ¨re de l'industrie et de l'amÃ ©nagement du territoire - MinistÃ ¨re des affaires europÃ ©ennes - MinistÃ ¨re d'Ã tat, ministÃ ¨re de la fonction publique et des rÃ ©formes administratives - MinistÃ ¨re du travail, de l'emploi et de la formation professionnelle - MinistÃ ¨re de la coopÃ ©ration et du dÃ ©veloppement - MinistÃ ¨re de la culture, de la communication, des grands travaux et du bicentenaire - MinistÃ ¨re des dÃ ©partements et territoires d'outre-mer - MinistÃ ¨re de l'agriculture et de la forÃ ªt - MinistÃ ¨re des postes, des tÃ ©lÃ ©communications et de l'espace(4) - MinistÃ ¨re chargÃ © des relations avec le Parlement - MinistÃ ¨re de la solidaritÃ ©, de la santÃ © et de la protection sociale - MinistÃ ¨re de la recherche et de la technologie - MinistÃ ¨re du commerce extÃ ©rieur - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©conomie, des finances et du budget, chargÃ © du budget - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re des affaires Ã ©trangÃ ¨res, chargÃ © de la francophonie - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re des affaires Ã ©trangÃ ¨res - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de l'industrie et de l'amÃ ©nagement du territoire, chargÃ © de l'amÃ ©nagement du territoire et des reconversions - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de l'industrie et de l'amÃ ©nagement du territoire, chargÃ © du commerce et de l'artisanat - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de l'industrie et de l'amÃ ©nagement du territoire, chargÃ © du tourisme - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de l'Ã ©quipement, du logement, des transports et de la mer, chargÃ © de la mer - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de la culture, de la communication, des grands travaux et du Bicentenaire, chargÃ © de la communication - MinistÃ ¨re dÃ ©lÃ ©guÃ © auprÃ ¨s du ministÃ ¨re de la solidaritÃ ©, de la santÃ © et de la protection sociale, chargÃ © des personnes Ã ¢gÃ ©es - SecrÃ ©tariat d'Ã tat chargÃ © des droits des femmes - SecrÃ ©tariat d'Ã tat chargÃ © des anciens combattants et des victimes de guerre - SecrÃ ©tariat d'Ã tat chargÃ © de la prÃ ©vention des risques technologiques et naturels majeurs, - SecrÃ ©tariat d'Ã tat auprÃ ¨s du premier ministre, chargÃ © du plan - SecrÃ ©tariat d'Ã tat auprÃ ¨s du premier ministre, chargÃ © de l'environnement - SecrÃ ©tariat d'Ã tat auprÃ ¨s du premier ministre - SecrÃ ©tariat d'Ã tat auprÃ ¨s du premier ministre, chargÃ © de l'action humanitaire - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©ducation nationale de la jeunesse et des sports, chargÃ © de l'enseignement technique - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©ducation nationale de la jeunesse et des sports, chargÃ © de la jeunesse et des sports - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re d'Ã tat, ministÃ ¨re de l'Ã ©conomie, des finances et du budget, chargÃ © de la consommation - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re des affaires Ã ©trangÃ ¨res, chargÃ © des relations culturelles internationales - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re de l'intÃ ©rieur, chargÃ © des collectivitÃ ©s territoriales - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re de l'Ã ©quipement, du logement, des transports et de la mer, chargÃ © des transports routiers et fluviaux - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re du travail, de l'emploi et de la formation professionnelle, chargÃ © de la formation professionnelle - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re de la culture, de la communication, des grands travaux et du bicentenaire, chargÃ © des grands travaux - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re de la solidaritÃ ©, de la santÃ © et de la protection sociale, chargÃ © de la famille - SecrÃ ©tariat d'Ã tat auprÃ ¨s du ministÃ ¨re de la solidaritÃ ©, de la santÃ © et de la protection sociale, chargÃ © des handicapÃ ©s et des accidentÃ ©s de la vie B. Budget Annex In particular: - Imprimerie nationale C. Special Treasury accounts In particular: - Fonds forestier national - Soutien financier de l'industrie cinÃ ©matographique et de l'industrie des programmes audiovisuels - Fonds national d'amÃ ©nagement foncier et d'urbanisme - Caisse autonome de la reconstruction 2. National administrative public bodies - AcadÃ ©mie de France Ã Rome - AcadÃ ©mie de marine - AcadÃ ©mie des sciences d'outre-mer - Agence centrale des organismes de sÃ ©curitÃ © sociale (ACOSS) - Agences financiÃ ¨res de bassins - Agence nationale pour l'amÃ ©lioration des conditions de travail (ANACT) - Agence nationale pour l'amÃ ©lioration de l'habitat (ANAH) - Agence nationale pour l'emploi (ANPE) - Agence nationale pour l'indemnisation des franÃ §ais d'outre-mer (ANIFOM) - AssemblÃ ©e permanente des chambres d'agriculture (APCA) - BibliothÃ ¨que nationale - BibliothÃ ¨que nationale et universitaire de Strasbourg - Bureau d'Ã ©tudes des postes et tÃ ©lÃ ©communications d'outre-mer (BEPTOM) - Caisse d'aide Ã l'Ã ©quipement des collectivitÃ ©s locales (CAECL) - Caisse des dÃ ©pÃ ´ts et consignations - Caisse nationale des allocations familiales (CNAF) - Caisse nationale d'assurance maladie des travailleurs salariÃ ©s (CNAM) - Caisse nationale d'assurance vieillesse des travailleurs salariÃ ©s (CNAVTS) - Caisse nationale des autoroutes (CNA) - Caisse nationale militaire de sÃ ©curitÃ © sociale (CNMSS) - Caisse nationale des monuments historiques et des sites - Caisse nationale des tÃ ©lÃ ©communications(5) - Caisse de garantie du logement social - Casa de Velasquez - Centre d'enseignement zootechnique de Rambouillet - Centre d'Ã ©tudes du milieu et de pÃ ©dagogie appliquÃ ©e du ministÃ ¨re de l'agriculture - Centre d'Ã ©tudes supÃ ©rieures de sÃ ©curitÃ © sociale - Centres de formation professionnelle agricole - Centre national d'art et de culture Georges Pompidou - Centre national de la cinÃ ©matographie franÃ §aise - Centre national d'Ã ©tudes et de formation pour l'enfance inadaptÃ ©e - Centre national d'Ã ©tudes et d'expÃ ©rimentation du machinisme agricole, du gÃ ©nie rural, des eaux et des forÃ ªts - Centre national et de formation pour l'adaptation scolaire et l'Ã ©ducation spÃ ©cialisÃ ©e (CNEFASES) - Centre national de formation et de perfectionnement des professeurs d'enseignement mÃ ©nager agricole - Centre national des lettres - Centre national de documentation pÃ ©dagogique - Centre national des oeuvres universitaires et scolaires (CNOUS) - Centre national d'opthalmologie des quinze-vingts - Centre national de prÃ ©paration au professorat de travaux manuels Ã ©ducatifs et d'enseignement mÃ ©nager - Centre national de promotion rurale de Marmilhat - Centre national de la recherche scientifique (CNRS) - Centre rÃ ©gional d'Ã ©ducation populaire d'Ã le-de-France - Centres d'Ã ©ducation populaire et de sport (CREPS) - Centres rÃ ©gionaux des oeuvres universitaires (CROUS) - Centres rÃ ©gionaux de la propriÃ ©tÃ © forestiÃ ¨re - Centre de sÃ ©curitÃ © sociale des travailleurs migrants - Chancelleries des universitÃ ©s - CollÃ ¨ges d'Ã tat - Commission des opÃ ©rations de bourse - Conseil supÃ ©rieur de la pÃ ªche - Conservatoire de l'espace littoral et des rivages lacustres - Conservatoire national des arts et mÃ ©tiers - Conservatoire national supÃ ©rieur de musique - Conservatoire national supÃ ©rieur d'art dramatique - Domaine de Pompadour - Ã cole centrale - Lyon - Ã cole centrale des arts et manufactures - Ã cole franÃ §aise d'archÃ ©ologie d'AthÃ ¨nes - Ã cole franÃ §aise d'ExtrÃ ªme-Orient - Ã cole franÃ §aise de Rome - Ã cole des hautes Ã ©tudes en sciences sociales - Ã cole nationale d'administration - Ã cole nationale de l'aviation civile (ENAC) - Ã cole nationale des Chartes - Ã cole nationale d'Ã ©quitation - Ã cole nationale du gÃ ©nie rural des eaux et des forÃ ªts (ENGREF) - Ã coles nationales d'ingÃ ©nieurs - Ã cole nationale d'ingÃ ©nieurs des industies des techniques agricoles et alimentaires - Ã coles nationales d'ingÃ ©nieurs des travaux agricoles- Ã cole nationale des ingÃ ©nieurs des travaux ruraux et des techniques sanitaires - Ã cole nationale des ingÃ ©nieurs des travaux des eaux et forÃ ªts (ENITEF) - Ã cole nationale de la magistrature - Ã coles nationales de la marine marchande - Ã cole nationale de la santÃ © publique (ENSP) - Ã cole nationale de ski et d'alpinisme - Ã cole nationale supÃ ©rieure agronomique - Montpellier - Ã cole nationale supÃ ©rieure agronomique - Rennes - Ã cole nationale supÃ ©rieure des arts dÃ ©coratifs - Ã cole nationale supÃ ©rieure des arts et industries - Strasbourg - Ã cole nationale supÃ ©rieure des arts et industries textiles - Roubaix - Ã coles nationales supÃ ©rieures d'arts et mÃ ©tiers - Ã cole nationale supÃ ©rieure des beaux-arts - Ã cole nationale supÃ ©rieure des bibliothÃ ©caires - Ã cole nationale supÃ ©rieure de cÃ ©ramique industrielle - Ã cole nationale supÃ ©rieure de l'Ã ©lectronique et de ses applications (ENSEA) - Ã cole nationale supÃ ©rieure d'horticulture - Ã cole nationale supÃ ©rieure des industries agricoles alimentaires - Ã cole nationale supÃ ©rieure du paysage (rattachÃ ©e Ã l'Ã ©cole nationale supÃ ©rieure d'horticulture) - Ã cole nationale supÃ ©rieure des sciences agronomiques appliquÃ ©es (ENSSA) - Ã coles nationales vÃ ©tÃ ©rinaires - Ã cole nationale de voile - Ã coles normales d'instituteurs et d'institutrices - Ã coles normales nationales d'apprentissage - Ã coles normales supÃ ©rieures - Ã cole polytechnique - Ã cole technique professionnelle agricole et forestiÃ ¨re de Meymac (CorrÃ ¨ze) - Ã cole de sylviculture - Crogny (Aube) - Ã cole de viticulture et d'oenologie de la Tour Blanche (Gironde) - Ã cole de viticulture - Avize (Marne) - Ã tablissement national de convalescents de Saint-Maurice - Ã tablissement national des invalides de la marine (ENIM) - Ã tablissement national de bienfaisance Koenigs-Wazter - Fondation Carnegie - Fondations Singer-Polignac - Fonds d'action sociale pour les travailleurs immigrÃ ©s et leurs familles - HÃ ´pital-hospice national Dufresne-Sommeiller - Institut de l'Ã ©levage et de mÃ ©decine vÃ ©tÃ ©rinaire des pays tropicaux (IEMVPT) - Institut franÃ §ais d'archÃ ©ologie orientale du Caire - Institut gÃ ©ographique national - Institut industriel du Nord - Institut international d'administration publique (IIAP) - Institut national agronomique de Paris-Grignon - Institut national des appellations d'origine des vins et eaux-de-vie (INAOVEV) - Institut national d'astronomie et de gÃ ©ophysique (INAG) - Institut national de la consommation (INC) - Institut national d'Ã ©ducation populaire (INEP) - Institut national d'Ã ©tudes dÃ ©mographiques (INED) - Institut national des jeunes aveugles - Paris - Institut national des jeunes sourds - Bordeaux - Institut national des jeunes sourds - ChambÃ ©ry - Institut national des jeunes sourds - Metz - Institut national des jeunes sourds - Paris - Institut national de physique nuclÃ ©aire et de physique des particules (I.N2.P3) - Institut national de promotion supÃ ©rieure agricole - Institut national de la propriÃ ©tÃ © industrielle - Institut national de la recherche agronomique (INRA) - Institut national de recherche pÃ ©dagogique (INRP) - Institut national de la santÃ © et de la recherche mÃ ©dicale (INSERM) - Institut national des sports - Instituts nationaux polytechniques - Instituts nationaux des sciences appliquÃ ©es - Institut national supÃ ©rieur de chimie industrielle de Rouen - Institut national de recherche en informatique et en automatique (INRIA) - Institut national de recherche sur les transports et leur sÃ ©curitÃ © (INRETS) - Instituts rÃ ©gionaux d'administration - Institut supÃ ©rieur des matÃ ©riaux et de la construction mÃ ©canique de Saint-Ouen - LycÃ ©es d'Ã tat - MusÃ ©e de l'armÃ ©e - MusÃ ©e Gustave Moreau - MusÃ ©e de la marine - MusÃ ©e national J.J. Henner - MusÃ ©e national de la LÃ ©gion d'honneur - MusÃ ©e de la poste - MusÃ ©um national d'histoire naturelle - MusÃ ©e Auguste Rodin - Observatoire de Paris - Office de coopÃ ©ration et d'accueil universitaire - Office franÃ §ais de protection des rÃ ©fugiÃ ©s et apatrides - Office national des anciens combattants - Office national de la chasse - Office national d'information sur les enseignements et les professions (ONISEP) - Office national d'immigration (ONI) - ORSTOM - Institut franÃ §ais de recherche scientifique pour le dÃ ©veloppement en coopÃ ©ration - Office universitaire et culturel franÃ §ais pour l'AlgÃ ©rie - Palais de la dÃ ©couverte - Parcs nationaux - RÃ ©union des musÃ ©es nationaux - Syndicat des transports parisiens - Thermes nationaux - Aix-les-Bains - UniversitÃ ©s 3. Other national public bodies - Union des groupements d'achats publics (UGAP) IRELAND 1. Main purchasing entities - Office of Public Works 2. Other departments - President's Establishment - Houses of the Oireachtas (Parliament) - Department of the Taoiseach (Prime Minister) - Central Statistics Office - Department of the Gaeltacht (Irish-speaking areas) - National Gallery of Ireland - Department of Finance - State Laboratory - Office of the Comptroller and Auditor General - Office of the Attorney general - Office of the Director of Public Prosecutions - Valuation Office - Civil Service Commission - Office of the Ombudsman - Office of the Revenue Commissioners - Department of Justice - Commissioners of Charitable Donations and Bequests for Ireland - Department of the Environment - Department of Education - Department of the Marine - Department of Agriculture and Food - Department of Labour - Department of Industry and Commerce - Department of Tourism and Transport - Department of Communications - Department of Defence(6) - Department of Foreign Affairs - Department of Social Welfare - Department of Health - Department of Energy ITALY 1. Ministero del tesoro(7) 2. Ministero delle finanze(8) 3. Ministero di grazia e giustizia 4. Ministero degli affari esteri 5. Ministero della pubblica istruzione 6. Ministero dell'interno 7. Ministero dei lavori pubblici 8. Ministero dell'agricoltura e delle foreste 9. Ministero dell'industria, del commercio e dell'artigianato 10. Ministero del lavoro e della previdenza sociale 11. Ministero della sanitÃ 12. Ministero per i beni culturali e ambientali 13. Ministero della difesa(9) 14. Ministero del bilancio e della programmazione economica 15. Ministero delle partecipazioni statali 16. Ministero del turismo e dello spettacolo 17. Ministero del commercio con l'estero 18. Ministero delle poste e delle telecomunicazioni(10) 19. Ministero dell'ambiente 20. Ministero dell'universitÃ e della ricerca scientifica e tecnologica NB: This Agreement shall not prevent the implementation of provisions contained in Italian Law No 835 of 6 October 1950 (Official Gazette No 245 of 24 October 1950 of the Italian Republic) and in modifications thereto in force on the date on which this Agreement is adopted. LUXEMBOURG 1. MinistÃ ¨re d'Ã tat: service central des imprimÃ ©s et des fournitures de l'Ã tat 2. MinistÃ ¨re de l'agriculture: administration des services techniques de l'agriculture 3. MinistÃ ¨re de l'Ã ©ducation nationale: lycÃ ©es d'enseignement secondaire et d'enseignement secondaire technique 4. MinistÃ ¨re de la famille et de la solidaritÃ © sociale: maisons de retraite 5. MinistÃ ¨re de la force publique: armÃ ©e(11) - gendarmerie - police 6. MinistÃ ¨re de la justice: Ã ©tablissements pÃ ©nitentiaires 7. MinistÃ ¨re de la santÃ © publique: hÃ ´pital neuropsychiatrique 8. MinistÃ ¨re des travaux publics: bÃ ¢timents publics - ponts et chaussÃ ©es 9. MinistÃ ¨re des communications: postes et tÃ ©lÃ ©communications(12) 10. MinistÃ ¨re de l'Ã ©nergie: centrales Ã ©lectriques de la Haute et Basse SÃ »re 11. MinistÃ ¨re de l'environnement: commissariat gÃ ©nÃ ©ral Ã la protection des eaux THE NETHERLANDS A. Ministries and central government bodies 1. Ministerie van Algemene Zaken 2. Ministerie van Buitenlandse Zaken 3. Ministerie van Justitie 4. Ministerie van Binnenlandse Zaken 5. Ministerie van FinanciÃ «n 6. Ministerie van Economische Zaken 7. Ministerie van Onderwijs en Wetenschappen 8. Ministerie van volkshuisvesting, Ruimtelijke Ordening en Milieubeheer 9. Ministerie van Verkeer en Waterstaat 10. Ministerie van Landbouw, Natuurbeheer en Visserij 11. Ministerie van Sociale Zaken en Werkgelegenheid 12. Ministerie van Welzijn, Volksgezondheid en Cultuur 13. Kabinet voor Nederlands Antilliaanse en Arubaanse Zaken 14. Hogere Colleges van Staat B. Central procurement offices Entities listed above under A generally make their own specific purchases; other general purchases are effected through the entities listed below: 1. Directoraat-generaal Rijkswaterstaat 2. Directoraat-generaal voor de Koninklijke Landmacht(13) 3. Directoraat-generaal voor de Koninklijke Luchtmacht(14) 4. Directoraat-generaal voor de Koninklijke Marine(15) UNITED KINGDOM Cabinet Office Civil Service College Civil Service Commission Civil Service Occupational Health Service Office of the Minister for the Civil Service Parliamentary Counsel Office Central Office of Information Charity Commission Crown Prosecution Service Crown Estate Commissioners Customs and Excise Department Department for National Savings Department of Education and Science University Grants Committee Department of Employment Employment Appeals Tribunal Industrial Tribunals Office of Manpower Economics Department of Energy Department of Health Central Council for Education and Training in Social Work Dental Estimates Board English National Board for Nursing, Midwifery and Health Visitors Medical Boards and Examining Medical Officers (War Pensions) National Health Service Authorities Prescriptions Pricing Authority Public Health Laboratory Service Board Regional Medical Service United Kingdom Central Council for Nursing, Midwifery and Health Visiting Department of Social Security Attendance Allowance Board Occupational Pensions Board Social Security Advisory Committee Supplementary Benefits Appeal Tribunals Department of the Environment Building Research Establishment Commons Commissioners Countryside CommissionFire Research Station (Boreham Wood) Historic Buildings and Monuments CommissionLocal Valuation Panels Property Services Agency Rent Assessment Panels Royal Commission on Environmental Pollution Royal Commission on Historical Monuments of England Royal Fine Art Commission (England) Department of the Procurator General and Treasury Solicitor Legal Secretariat to the Law Officers Department of Trade and Industry Laboratory of the Government Chemist National Engineering Laboratory National Physical Laboratory Warren Spring Laboratory National Weights and Measures Laboratory Domestic Coal Consumers' Council Electricity Consultative Councils for England and Wales Gas Consumers' Council Transport Users Consultative Committee Monopolies and Mergers Commission Patent Office Department of Transport Coastguard Services Transport and Road Research Laboratory Transport Tribunal Export Credits Guarantee Department Foreign and Commonwealth Office Government Communications Headquarters Wilton Park Conference Centre Government Actuary's Department Home Office Boundary Commission for England Gaming Board for Great Britain Inspectors of ConstabularyParole Board and Local Review Committees House of Commons House of Lords Inland Revenue, Board of Intervention Board for Agricultural Produce Lord Chancellor's Department Council on Tribunals County Courts (England and Wales) Immigration Appellate Authorities Immigration Adjudicators Immigration Appeals Tribunal Judge Advocate-General and Judge Advocate of the Fleet Lands Tribunal Law Commission Legal Aid Fund (England and Wales) Pensions Appeals Tribunals Public Trustee Office Office of the Social Security Commissioners Special Commissioners for Income Tax (England and Wales) Supreme Court (England and Wales) Court of Appeal: Civil and Criminal Divisions Courts Martial Appeal Court Crown Court High Court Value Added Tax Tribunals Ministry of Agriculture, Fisheries and Food Advisory Services Agricultural Development and Advisory Service Agricultural Dwelling House Advisory Committees Agricultural Land Tribunals Agricultural Science Laboratories Agricultural Wages Board and Committees Cattle Breeding Centre Plant Variety Rights Office Royal Botanic Gardens, Kew Ministry of Defence(16) Meteorological Office Procurement Executive National Audit Office National Investment Loans Office Northern Ireland Court Service Coroners Courts County Courts Crown Courts Enforcement of Judgements Office Legal Aid Fund Magistrates Court Pensions Appeals Tribunals Supreme Court of Judicature and Courts of Criminal Appeal Northern Ireland, Department of Agriculture Northern Ireland, Department for Economic Development Northern Ireland, Department of Education Northern Ireland, Department of the Environment Northern Ireland, Department of Finance and Personnel Northern Ireland, Department of Health and Social Services Northern Ireland Office Crown Solicitor's Office Department of the Director of Public Prosecutions for Northern Ireland Northern Ireland Forensic Science Laboratory Office of Chief Electoral Officer for Northern Ireland Police Authority for Northern Ireland Probation Board for Northern Ireland State Pathologist Service Office of Arts and Libraries British Library British Museum British Museum (Natural History) Imperial War Museum Museums and Galleries Commission National Gallery National Maritime Museum National Portrait Gallery Science Museum Tate Gallery Victoria and Albert Museum Wallace Collection Office of Fair Trading Office of Population Censuses and Surveys National Health Service Central Register Office of the Parliamentary Commissioner for Administration and Health Service Commissioners Overseas Development Administration Overseas Development and National Research Institute Paymaster General's Office Postal Business of the Post Office Privy Council Office Public Record Office Registry of Friendly Societies Royal Commission on Historical Manuscripts Royal Hospital, Chelsea Royal Mint Scotland, Crown Office and Procurator Fiscal Service Scotland, Department of the Registers of Scotland Scotland, General Register Office National Health Service Central Register Scotland, Lord Advocate's Department Scotland, Queen's and Lord Treasurer's Remembrancer Scottish Courts Administration Accountant of Court's Office Court of Justiciary Court of Session Lands Tribunal for Scotland Pensions Appeal Tribunals Scottish Land Court Scottish Law Commission Sheriff Courts Social Security Commissioners' Office Scottish Office Central Services Department of Agriculture and Fisheries for Scotland Artificial Insemination Service Crofters Commission Red Deer Commission Royal Botanic Garden, Edinburgh Industry Department for Scotland Scottish Electricity Consultative Councils Scottish Development Department Rent Assessment Panel and Committees Royal Commission on the Ancient and Historical Monuments of Scotland Royal Fine Art Commission for Scotland Scottish Education Department National Galleries of Scotland National Library of Scotland National Museums of Scotland Scottish and Health Departments HM Inspectorate of Constabulary Local Health Councils Mental Welfare Commission for Scotland National Board for Nursing, Midwifery and Health Visiting for Scotland Parole Board for Scotland and Local Review Committees Scottish Antibody Production Unit Scottish Council for Postgraduate Medical Education Scottish Crime Squad Scottish Criminal Record Office Scottish Fire Service Training School Scottish Health Boards Scottish Health Service - Common Services Agency Scottish Health Service Planning Council Scottish Police College Scottish Record Office HM Stationery Office HM Treasury Central Computer and Telecommunications Agency Chessington Computer Centre Civil Service Catering Organization National Economic Development Council Rating of Government Property Department Welsh Office Ancient Monuments (Wales) Commission Council for the Education and Training of Health Visitors Local Government Boundary Commission for Wales Local Valuation Panels and Courts National Health Service Authorities Rent Control Tribunals and Rent Assessment Panels and Committees GREECE 1. Ypoyrgeio Ethnikis Oikonomias 2. Ypoyrgeio Paideias & Thriskevmaton 3. Ypoyrgeio Emporioy 4. Ypoyrgeio Viomichanias-Energeias-Technologias 5. Ypoyrgeio Emporikis Naftilias 6. Ypoyrgeio Proedrias tis Kyvernisis 7. Ypoyrgeio Aigaioy 8. Ypoyrgeio Exoterikon 9. Ypoyrgeio Dikaiosynis 10. Ypoyrgeio Exoterikon 11. Ypoyrgeio Ergasias 12. Ypoyrgeio Politismoy kai Epistimon 13. Ypoyrgeio Perivallontos Chorotaxias & Dimosion Ergon 14. Ypoyrgeio Oikonomikon 15. Ypoyrgeio Metaforon kai Epikoinonion 16. Ypoyrgeio Ygeias, Pronoias & Koinonikon Asfaliseon 17. Ypoyrgeio Makedonias-Thrakis 18. Geniko Epiteleio Stratoy(17) 19. Geniko Epiteleio Naftikoy(18) 20. Geniko Epiteleio Aeroporias(19) 21. Ypoyrgeio Georgias 22. Geniki Grammateia Typoy kai Pliroforion 23. Geniki Grammateia Neas Genias 24. Geniko Chimeio toy Kratoys 25. Geniki Grammateia Laikis Epimorfosis 26. Geniki Grammateia Isotitas ton Dyo Fylon 27. Geniki Grammateia Koinonikon Asfaliseon 28. Geniki Grammateia Apodimoy Ellinismoy 29. Geniki Grammateia Viomichanias 30. Geniki Grammateia Erevnas kai Technologias 31. Geniki Grammateia Athlitismoy 32. Geniki Grammateia Dimosion Ergon 33. Ethniki Statistiki Ypiresia 34. Ethnikos Organismos Pronoias 35. Organismos Ergatikis Estias 36. Ethniko Typografeio 37. Elliniki Epitropi Atomikis Energeias38. Tameio Ethnikis Odopoiias 39. Ethniko Kapodistriako Panepistimio Athinon 40. Panepistimio Aigaioy 41. Aristoteleio Panepistimio Thessalonikis 42. Dimokriteio Panepistimio Thrakis 43. Panepistimio Ioanninon 44. Panepistimio Patron 45. Polytechneio Kritis 46. Sivitanideios Scholi 47. Panepistimio Makedonias (Oikonomikes & Koin/kes Epistimes) 48. Aiginiteio Nosokomeio 49. Aretaieio Nosokomeio 50. Ethniko Kentro Dimosias Dioikisis 51. Ellinika Tachydromeia 52. Organismos Diacheirisis Dimosioy Ylikoy 53. Organismos Georgikon Asfaliseon 54. Organismos Scholikon Ktirion SPAIN 1. Ministerio de Asuntos Exteriores 2. Ministerio de Justicia 3. Ministerio de Defensa(20) 4. Ministerio de EconomÃ ­a y Hacienda 5. Ministerio del Interior 6. Ministerio de Obras PÃ ºblicas y Transportes 7. Ministerio de EducaciÃ ³n y Ciencia 8. Ministerio de Trabajo y Seguridad Social 9. Ministerio de Industria, Comercio y Turismo 10. Ministerio de Agricultura, Pesca y AlimentaciÃ ³n 11. Ministerio para las Administraciones PÃ ºblicas 12. Ministerio de Cultura 13. Ministerio de Relaciones con las Cortes y de la SecretarÃ ­a del Gobierno 14. Ministerio de Sanidad y Consumo 15. Ministerio de Asuntos Sociales 16. Ministerio del Portavoz del Gobierno PORTUGAL PresidÃ ªncia do Conselho de Ministros 1. Auditoria JurÃ ­dica da PresidÃ ªncia do Conselho de Ministros 2. Centro de Estudos e FormaÃ §ao AutÃ ¡rquica 3. Centro de Estudos TÃ ©cnicos e Apoio Legislativo 4. Centro de Gestao da Rede InformÃ ¡tica do Governo 5. Conselho Nacional de Planeamento Civil de EmergÃ ªncia 6. Conselho Permanente de ConcertaÃ §ao Social 7. Departamento de FormaÃ §ao e AperfeiÃ §oamento Profissional 8. Gabinete de Macau 9. Gabinete do ServiÃ §o CÃ ­vico dos Objectores de ConsciÃ ªncia 10. Instituto da Juventude 11. Instituto Nacional de AdministraÃ §ao 12. Secretaria-Geral da PresidÃ ªncia do Conselho de Ministros 13. Secretariado para a ModernizaÃ §ao Administrativa 14. ServiÃ §o Nacional de ProtecÃ §ao Civil 15. ServiÃ §os Sociais da PresidÃ ªncia do Conselho de Ministros MinistÃ ©rio da AdministraÃ §ao Interna 1. DirecÃ §ao-Geral de ViaÃ §ao 2. Gabinete de Estudos e Planeamento de InstalaÃ §Ã µes 3. Governos Civis 4. Guarda Fiscal 5. Guarda Nacional Republicana 6. PolÃ ­cia de SeguranÃ §a PÃ ºblica 7. Secretaria-Geral 8. Secretariado TÃ ©cnico dos Assuntos para o Processo Eleitoral 9. ServiÃ §o de Estrangeiros e Fronteiras 10. ServiÃ §o de InformaÃ §ao e SeguranÃ §a11. ServiÃ §o Nacional de Bombeiros MinistÃ ©rio da Agricultura 1. AgÃ ªncia do Controlo das Ajudas ComunitÃ ¡rias ao Sector do Azeite 2. DirecÃ §ao-Geral da HidrÃ ¡ulica e Engenharia AgrÃ ­cola 3. DirecÃ §ao-Geral da PecuÃ ¡ria 4. DirecÃ §ao-Geral das Florestas 5. DirecÃ §ao-Geral de Planeamento e Agricultura 6. DirecÃ §ao-Geral dos Mercados AgrÃ ­colas e da IndÃ ºstria Agro-alimentar 7. DirecÃ §ao Regional de Agricultura da Beira Interior 8. DirecÃ §ao Regional de Agricultura da Beira Litoral 9. DirecÃ §ao Regional de Agricultura de Entre Douro e Minho 10. DirecÃ §ao Regional de Agricultura de TrÃ ¡s-os-Montes 11. DirecÃ §ao Regional de Agricultura do Alentejo 12. DirecÃ §ao Regional de Agricultura do Algarve 13. DirecÃ §ao Regional de Agricultura do Ribatejo e Oeste 14. Gabinete para os Assuntos AgrÃ ­colas ComunitÃ ¡rios 15. InspecÃ §ao Geral e Auditoria de Gestao 16. Instituto da Vinha e do Vinho 17. Instituto de Qualidade Alimentar 18. Instituto Nacional de InvestigaÃ §ao AgrÃ ¡ria 19. Instituto Regulador Orientador dos Mercados AgrÃ ­colas 20. Obra Social - Secretaria Geral 21. Rede de InformaÃ §ao de Contabilidades AgrÃ ­colas 22. Secretaria Geral 23. IFADAP - Instituto Financeiro de Apoio ao Desenvolvimento da Agricultura e Pescas 24. INGA - Instituto Nacional de IntervenÃ §ao e Garantia AgrÃ ­cola MinistÃ ©rio do Ambiente e Recursos Naturais 1. DirecÃ §ao-Geral da Qualidade do Ambiente 2. DirecÃ §ao-Geral dos Recursos Naturais 3. Gabinete dos Assuntos Europeus 4. Gabinete de Estudos e Planeamento 5. Gabinete de ProtecÃ §ao e SeguranÃ §a Nuclear 6. Instituto Nacional do Ambiente 7. Instituto Nacional de Defesa do Consumidor 8. Instituto Nacional de Meteorologia e GeofÃ ­sica 9. Secretaria-Geral 10. ServiÃ §o Nacional de Parques, Reservas e ConservaÃ §ao da Natureza 11. Gabinete do Saneamento BÃ ¡sico da Costa do Estoril 12. DelegaÃ §Ã µes Regionais 13. Instituto Nacional da Ã gua MinistÃ ©rio do ComÃ ©rcio e Turismo 1. Comissao de AplicaÃ §ao de Coimas em MatÃ ©ria EconÃ ³mica 2. DirecÃ §ao-Geral de ConcorrÃ ªncia e PreÃ §os 3. DirecÃ §ao-Geral de InspecÃ §ao EconÃ ³mica 4. DirecÃ §ao-Geral do ComÃ ©rcio Externo 5. DirecÃ §ao-Geral do ComÃ ©rcio Interno 6. DirecÃ §ao-Geral do Turismo 7. Fundo de Turismo 8. Gabinete para os Assuntos ComunitÃ ¡rios 9. ICEP - Instituto do ComÃ ©rcio Externo de Portugal 10. InspecÃ §ao Geral de Jogos 11. Instituto de PromoÃ §ao TurÃ ­stica 12. Instituto Nacional de FormaÃ §ao TurÃ ­stica 13. RegiÃ µes de turismo 14. Secretaria-Geral 15. ENATUR - Empresa Nacional de Turismo, EP 16. AGA - AdministraÃ §ao-Geral do AÃ §Ã ºcar e do Ã lcool, EP MinistÃ ©rio da Defesa Nacional(21) 1. Estado-Maior General das ForÃ §as Armadas 2. Estado-Maior da ForÃ §a AÃ ©rea 3. Comando LogÃ ­stico-Administrativo da ForÃ §a AÃ ©rea 4. Estado-Maior do ExÃ ©rcito 5. Estado-Maior da Armada 6. DirecÃ §ao-Geral do Material Naval 7. DirecÃ §ao das Infra-Estruturas Navais 8. DirecÃ §ao de Abastecimento 9. FÃ ¡brica Nacional de Cordoaria 10. Hospital da Marinha 11. Arsenal do Alfeite 12. Instituto HidrogrÃ ¡fico 13. DirecÃ §ao-Geral de Armamento 14. DirecÃ §ao-Geral de Pessoal e Infra-estruturas 15. DirecÃ §ao-Geral de PolÃ ­tica de Defesa Nacional 16. Instituto de Defesa Nacional 17. Secretaria-Geral MinistÃ ©rio da EducaÃ §ao 1. Auditoria JurÃ ­dica 2. DirecÃ §ao-Geral da AdministraÃ §ao Escolar 3. DirecÃ §ao-Geral da Extensao Educativa 4. DirecÃ §ao-Geral do Ensino Superior 5. DirecÃ §ao-Geral dos Desportos 6. DirecÃ §ao-Geral dos Ensinos BÃ ¡sico e SecundÃ ¡rio 7. DirecÃ §ao Regional de EducaÃ §ao de Lisboa 8. DirecÃ §ao Regional de EducaÃ §ao do Algarve 9. DirecÃ §ao Regional de EducaÃ §ao do Centro 10. DirecÃ §ao Regional de EducaÃ §ao do Norte 11. DirecÃ §ao Regional de EducaÃ §ao do Sul 12. Editorial do MinistÃ ©rio da EducaÃ §ao 13. Gabinete Coordenador do Ingresso no Ensino Superior 14. Gabinete de Estudos e Planeamento 15. Gabinete de Gestao Financeira 16. Gabinete do Ensino TecnolÃ ³gico, ArtÃ ­stico e Profissional 17. InspecÃ §ao Geral de EducaÃ §ao 18. Instituto de Cultura da LÃ ­ngua Portuguesa 19. Instituto de InovaÃ §ao Educacional 20. Instituto dos Assuntos Sociais da EducaÃ §ao 21. Secretaria-Geral MinistÃ ©rio do Emprego e SeguranÃ §a Social 1. Auditoria JurÃ ­dica 2. Caixa Nacional de Seguros e DoenÃ §as Profissionais 3. Caixas de PrevidÃ ªncia Social 4. Casa Pia de Lisboa 5. Centro Nacional de PensÃ µes 6. Centros Regionais de SeguranÃ §a Social 7. Comissao para a Igualdade e Direitos das Mulheres 8. Departamento de EstatÃ ­stica 9. Departamento de Estudos e Planeamento 10. Departamento de RelaÃ §Ã µes Internacionais e ConvenÃ §Ã µes da SeguranÃ §a Social 11. Departamento para Assuntos do Fundo Social Europeu 12. Departamento para os Assuntos Europeus e RelaÃ §Ã µes Externas 13. DirecÃ §ao-Geral da AcÃ §ao Social 14. DirecÃ §ao-Geral da FamÃ ­lia 15. DirecÃ §ao-Geral das RelaÃ §Ã µes de Trabalho 16. DirecÃ §ao-Geral de Apoio TÃ ©cnico Ã Gestao 17. DirecÃ §ao-Geral de Higiene e SeguranÃ §a no Trabalho 18. DirecÃ §ao-Geral do Emprego e FormaÃ §ao Profissional 19. DirecÃ §ao-Geral dos Regimes de SeguranÃ §a Social 20. Fundo de EstabilizaÃ §ao Financeira da SeguranÃ §a Social 21. InspecÃ §ao Geral da SeguranÃ §a Social 22. InspecÃ §ao Geral do Trabalho 23. Instituto de Gestao Financeira da SeguranÃ §a Social 24. Instituto do Emprego e FormaÃ §ao Profissional 25. Instituto Nacional para o Aproveitamento dos Tempos Livres dos Trabalhadores 26. Secretaria-Geral 27. Secretariado Nacional de ReabilitaÃ §ao 28. ServiÃ §os Sociais do MESS 29. Santa Casa da MisericÃ ³rdia de Lisboa MinistÃ ©rio das FinanÃ §as 1. ADSE - DirecÃ §ao-Geral de ProtecÃ §ao aos FuncionÃ ¡rios e Agentes da AdministraÃ §ao PÃ ºblica 2. Auditoria JurÃ ­dica 3. DirecÃ §ao-Geral da AdministraÃ §ao PÃ ºblica 4. DirecÃ §ao-Geral da Contabilidade PÃ ºblica e IntendÃ ªncia Geral do OrÃ §amento 5. DirecÃ §ao-Geral da Junta de CrÃ ©dito PÃ ºblico 6. DirecÃ §ao-Geral das AlfÃ ¢ndegas 7. DirecÃ §ao-Geral das ContribuiÃ §Ã µes e Impostos 8. DirecÃ §ao-Geral do PatrimÃ ³nio do Estado 9. DirecÃ §ao-Geral do Tesouro 10. Gabinete de Estudos EconÃ ³micos 11. Gabinete dos Assuntos Europeus 12. GAFEEP - Gabinete para a anÃ ¡lise do Financiamento do Estado e das Empresas PÃ ºblicas 13. InspecÃ §ao Geral de FinanÃ §as 14. Instituto de InformÃ ¡tica 15. Junta de CrÃ ©dito PÃ ºblico 16. Secretaria-Geral 17. SOFE - ServiÃ §os Sociais do MinistÃ ©rio das FinanÃ §as MinistÃ ©rio da IndÃ ºstria e Energia 1. DelegaÃ §ao Regional da IndÃ ºstria e Energia de Lisboa e Vale do Tejo 2. DelegaÃ §ao Regional da IndÃ ºstria e Energia do Alentejo 3. DelegaÃ §ao Regional da IndÃ ºstria e Energia do Algarve 4. DelegaÃ §ao Regional da IndÃ ºstria e Energia do Centro 5. DelegaÃ §ao Regional da IndÃ ºstria e Energia do Norte 6. DirecÃ §ao-Geral da IndÃ ºstria 7. DirecÃ §ao-Geral da Energia 8. DirecÃ §ao-Geral de Geologia e Minas 9. Gabinete de Estudos e Planeamento 10. Gabinete para a Pesquisa e ExploraÃ §ao do PetrÃ ³leo 11. Gabinete para os Assuntos ComunitÃ ¡rios 12. Instituto Nacional da Propriedade Industrial 13. Instituto PortuguÃ ªs da Qualidade 14. LNETI - LaboratÃ ³rio Nacional de Engenharia e Tecnologia Industrial 15. Secretaria-Geral MinistÃ ©rio da JustiÃ §a 1. Centro de Estudos JudiciÃ ¡rios 2. Centro de IdentificaÃ §ao Civil e Criminal 3. Centros de ObservaÃ §ao e AcÃ §ao Social 4. Conselho Superior de Magistratura 5. ConservatÃ ³ria dos Registos Centrais 6. DirecÃ §ao-Geral dos Registos e Notariado 7. DirecÃ §ao-Geral dos ServiÃ §os de InformÃ ¡tica 8. DirecÃ §ao-Geral dos ServiÃ §os JudiciÃ ¡rios 9. DirecÃ §ao-Geral dos ServiÃ §os Prisionais 10. DirecÃ §ao-Geral dos ServiÃ §os Tutelares de Menores 11. Estabelecimentos Prisionais 12. Gabinete de Direito Europeu 13. Gabinete de DocumentaÃ §ao e Direito Comparado 14. Gabinete de Estudos e Planeamento 15. Gabinete de Gestao Financeira 16. Gabinete de Planeamento e CoordenaÃ §ao do Combate Ã Droga 17. Hospital-prisao de S. Joao de Deus 18. Instituto Corpus Christi 19. Instituto da Guarda 20. Instituto de ReinserÃ §ao Social 21. Instituto de S. Domingos de Benfica 22. Instituto Nacional da PolÃ ­tica e CiÃ ªncias Criminais 23. Instituto Navarro Paiva 24. Instituto Padre AntÃ ³nio Oliveira 25. Instituto S. Fiel 26. Instituto S. JosÃ © 27. Instituto Vila Fernando 28. Instituto de Criminologia 29. Instituto de Medicina Legal 30. PolÃ ­cia JudiciÃ ¡ria 31. Secretaria-Geral 32. ServiÃ §os Sociais MinistÃ ©rio das Obras PÃ ºblicas, Transportes e ComunicaÃ §Ã µes 1. Conselho de Mercados de Obras PÃ ºblicas e Particulares 2. DirecÃ §ao-Geral de AviaÃ §ao Civil 3. DirecÃ §ao-Geral dos EdifÃ ­cios e Monumentos Nacionais 4. DirecÃ §ao-Geral dos Transportes Terrestres 5. Gabinete da Travessia do Tejo 6. Gabinete de Estudos e Planeamento 7. Gabinete do NÃ ³ FerroviÃ ¡rio de Lisboa 8. Gabinete do NÃ ³ FerroviÃ ¡rio do Porto 9. Gabinete para a Navegabilidade do Douro 10. Gabinete para as Comunidades Europeias 11. InspecÃ §ao Geral de Obras PÃ ºblicas, Transportes e ComunicaÃ §Ã µes 12. Junta AutÃ ³noma das Estradas 13. LaboratÃ ³rio Nacional de Engenharia Civil 14. Obra Social do MinistÃ ©rio das Obras PÃ ºblicas, Transportes e ComunicaÃ §Ã µes 15. Secretaria-Geral MinistÃ ©rio dos NegÃ ³cios Estrangeiros 1. DirecÃ §ao-Geral dos Assuntos Consulares e AdministraÃ §ao Financeira 2. DirecÃ §ao-Geral das Comunidades Europeias 3. DirecÃ §ao-Geral da CooperaÃ §ao 4. Instituto de Apoio Ã EmigraÃ §ao e Ã s Comunidades Portuguesas 5. Instituto de CooperaÃ §ao EconÃ ³mica 6. Secretaria-Geral MinistÃ ©rio do Planeamento e AdministraÃ §ao do TerritÃ ³rio 1. Academia das CiÃ ªncias 2. Auditoria JurÃ ­dica 3. Centro Nacional de InformaÃ §ao GeogrÃ ¡fica 4. Comissao Coordenadora da Regiao Centro 5. Comissao Coordenadora da Regiao de Lisboa e Vale do Tejo 6. Comissao Coordenadora da Regiao do Alentejo 7. Comissao Coordenadora da Regiao do Algarve 8. Comissao Coordenadora da Regiao Norte 9. Departamento Central de Planeamento 10. DirecÃ §ao-Geral da AdministraÃ §ao AutÃ ¡rquica 11. DirecÃ §ao-Geral do Desenvolvimento Regional 12. DirecÃ §ao-Geral do Ordenamento do TerritÃ ³rio 13. Gabinete Coordenador do projecto do Alqueva 14. Gabinete de Estudos e Planeamento da AdministraÃ §ao do TerritÃ ³rio 15. Gabinete para os Aeroportos da Regiao AutÃ ³noma da Madeira 16. InspecÃ §ao Geral de AdministraÃ §ao do TerritÃ ³rio 17. Instituto Nacional de EstatÃ ­sticas 18. Instituto AntÃ ³nio SÃ ©rgio de Sector Cooperativo 19. Instituto de InvestigaÃ §ao CientÃ ­fica e Tropical 20. Instituto GeogrÃ ¡fico e Cadastral 21. Junta Nacional de InvestigaÃ §ao CientÃ ­fica e TecnolÃ ³gica 22. Secretaria-Geral (1) Non-warlike materials contained in Annex II. (2) Postal business only. (3) With the exception od telecommunications services of the 'Post- og Telegrafvaesenet'. (4) With the exception of the 'Danske Statsbaner'. (5) Non-warlike materials contained in Annex II. (6) With the exception of telecommunications equipement. (7) Non-warlike materials contained in Annex II. (8) Non-warlike materials contained in Annex II. (9) Postal business only. (10) Postal business only. (11) Non-warlike materials contained in Annex II. (12) Acting as the central purchasing entity for most of the other Ministries or entities. (13) Not including purchases made by the tobacco and salt monopolies. (14) Non-warlike materials contained in Annex II. (15) Postal business only. (16) Non-warlike materials contained in Annex II. (17) Postal business only. (18) Non-warlike materials contained in Annex II. (19) Non-warlike materials contained in Annex II. (20) Non-warlike materials contained in Annex II. (21) Non-warlike materials contained in Annex II. (22) Non-warlike materials contained in Annex II. ANNEX II LIST OF PRODUCTS REFERRED TO IN ARTICLE 5 CONCERNING THE AWARD OF CONTRACTS BY CONTRACTING AUTHORITIES IN THE FIELD OF DEFENCE Chapter 25: Salt; sulphur; earths and stone; plastering materials, lime and cement Chapter 26: Metallic ores, slag and ash Chapter 27: Mineral fuels, mineral oils and products of their distillation; bituminous substances; mineral waxes except: ex 2710: special engine fuels Chapter 28: Inorganic chemicals; organic and inorganic compounds of precious metals, of rare-earth metals, of radioactive elements and of isotopes except: ex 2809: explosives ex 2813: explosives ex 2814: tear gas ex 2828: explosives ex 2832: explosives ex 2839: explosives ex 2850: toxic products ex 2851: toxic products ex 2854: explosives Chapter 29: Organic chemicals except: ex 2903: explosives ex 2904: explosives ex 2907: explosives ex 2908: explosives ex 2911: explosives ex 2912: explosives ex 2913: toxic products ex 2914: toxic products ex 2915: toxic products ex 2921: toxic products ex 2922: toxic products ex 2923: toxic products ex 2926: explosives ex 2927: toxic products ex 2929: explosives Chapter 30: Pharmaceutical products Chapter 31: Fertilizers Chapter 32: Tanning and dyeing extracts; tannings and their derivatives; dyes, colours, paints and varnishes; putty, fillers and stoppings; inks Chapter 33: Essential oils and resinoids; parfumery, cosmetic or toilet preparations Chapter 34: Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing and scouring preparations, candles and similar articles, modelling pastes and 'dental waxes' Chapter 35: Albuminoidal substances; glues; enzymes Chapter 37: Photographic and cinematographic goods Chapter 38: Miscellaneous chemical products except: ex 3819: toxic products Chapter 39: Artificial resins and plastic materials, celluloses esters and ethers; articles thereof except: ex 3903 explosives Chapter 40: Rubber, synthetic rubber, factice, and articles thereof except: ex 4011: bullet-proof tyres Chapter 41: Raw hides and skins (other than furskins) and leather Chapter 42: Articles of leather; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silk-worm gut) Chapter 43: Furskins and artificial fur; manufactures thereof Chapter 44: Wood and articles of wood; wood charcoal Chapter 45: Cork and articles of cork Chapter 46: Manufactures of straw of esparto and of other plaiting materials; basketware and wickerwork Chapter 47: Paper-making material Chapter 48: Paper and paperboard; articles of paper pulp, of paper or of paperboard Chapter 49: Printed books, newspapers, pictures and other products of the printing industry; manuscripts, typescripts and plans Chapter 65: Headgear and parts thereof Chapter 66: Umbrellas, sunshades, walking-sticks, whips, riding-crops and parts thereof Chapter 67: Prepared feathers and down and articles made of feathers or of down; artificial flowers; articles of human hair Chapter 68: Articles of stone, of plaster, of cement, of asbestos, of mica and of similar materials Chapter 69: Ceramic products Chapter 70: Glass and glassware Chapter 71: Pearls, precious and semi-precious stones, precious metals, rolled precious metals, and articles thereof; imitation jewellery Chapter 73: Iron and steel and articles thereof Chapter 74: Copper and articles thereof Chapter 75: Nickel and articles thereof Chapter 76: Aluminium and articles thereof Chapter 77: Magnesium and beryllium and articles thereof Chapter 78: Lead and articles thereof Chapter 79: Zinc and articles thereof Chapter 80: Tin and articles thereof Chapter 81: Other base metals employed in metallurgy and articles thereof Chapter 82: Tools, implements, cutlery, spoons and forks, of base metal; parts thereof except: ex 8205: tools ex 8207: tools, parts Chapter 83: Miscellaneous articles of base metal Chapter 84: Boilers, machinery and mechanical appliances; parts thereof except: ex 8406: engines ex 8408: other engines ex 8445: machinery ex 8453: automatic data-processing machines ex 8455: parts of machines under heading No 84.53 ex 8459: nuclear reactors Chapter 85: Electrical machinery and equipment; parts thereof except: ex 8513: telecommunication equipment ex 8515: transmission apparatus Chapter 86: Railway and tramway locomotives, rolling-stock and parts thereof; railway and tramway tracks fixtures and fittings; traffic signalling equipment of all kinds (not electrically powered) except: ex 8602: armoured locomotives, electric ex 8603: other armoured locomotives ex 8605: armoured wagons ex 8606: repair wagons ex 8607: wagons Chapter 87: Vehicles, other than railway or tramway rolling-stock, and parts thereof except: 8708: tanks and other armoured vehicles ex 8701: tractors ex 8702: military vehicles ex 8703: breakdown lorries ex 8709: motorcycles ex 8714: trailers Chapter 89: Ships, boats and floating structures except: ex 8901 A: warships Chapter 90: Optical, photographic, cinematographic, measuring, checking, precision, medical and surgical instruments and apparatus; parts thereof except: ex 9005: binoculars ex 9013: miscellaneous instruments, lasers ex 9014: telemeters ex 9028: electrical and electronic measuring instruments ex 9011: microscopes ex 9017: medical instruments ex 9018: mechano-therapy appliances ex 9019: orthopaedic appliances ex 9020: X-ray apparatus Chapter 91: Clocks and watches and parts thereof Chapter 92: Musical instruments; sound recorders or reproducers; television image and sound recorders or reproducers; parts and accessories of such articles Chapter 94: Furniture and parts thereof; bedding, mattresses, mattress supports, cushions and similar stuffed furnishings except: ex 9401 A: aircraft seats Chapter 95: Articles and manufactures of carving or moulding material Chapter 96: Brooms, brushes, powder-puffs and sieves Chapter 98: Miscellaneous manufactured articles ANNEX III DEFINITION OF CERTAIN TECHNICAL SPECIFICATIONS For the purposes of this Directive the following terms shall be defined as follows: 1. Technical specifications: the totality of the technical prescriptions contained in particular in the tender documents, defining the characteristics required of a material, product or supply, which permits a material, a product or a supply to be described in a manner such that it fulfils the use for which it is intended by the contracting authority. These technical prescriptions shall include levels of quality, performance, safety or dimensions, including the requirements applicable to the material, the product or the supply as regards quality assurance, terminology, symbols, testing and test methods, packaging, marking or labelling. 2. Standard: a technical specification approved by a recognized standardizing body for repeated and continuous application, compliance with which is in principle not compulsory. 3. European standard: a standard approved by the European Committee for standardization (CEN) or by the European Committee for Electrotechnical Standardization (Cenelec) as 'European standard (EN)' or 'Harmonization documents (HD)' according to the common rules of these organizations. 4. European technical approval: a favorable technical assessment of the fitness for use of a product, based on fulfilment of the essential requirements for building works, by means of the inherent characteristics of the product and the defined conditions of application and use. The European agreement shall be issued by an approval body designated for this purpose by the Member State. 5. Common technical specification: a technical specification laid down in accordance with a procedure recognized by the Member States to ensure uniform application in all Member States which has been published in the Official Journal of the European Communities. ANNEX IV MODEL NOTICES OF SUPPLY CONTRACTS A. Prior information 1. The name, address, telegraphic address, telephone, telex and telefax numbers of the contracting authority, and if different, of the service from which additional information may be obtained: 2. The nature and quantity or value of the products to be suplied: CPA reference number: 3. Estimated date for initiating the award procedures in respect of the contract or contracts (if known): 4. Other information: 5. Date of dispatch of the notice: 6. Date of receipt of the notice by the Office for Official Publications of the European Communities: B. Open procedures 1. The name, address, telegraphic address, telephone, telex and telefax numbers of the contracting authority: 2. (a) The award procedure chosen: (b) Form of the contract for which tenders are being requested: 3. (a) Place of delivery: (b) The nature and quantity of the goods to be supplied: CPA reference number: (c) Indication of whether the supplier can tender for a part of the goods required: 4. Time limit for delivery, if any: 5. (a) Name and address of the service from which the contract documents and additional documents may be requested: (b) The final date for making such requests: (c) Where applicable, the amount and terms of payment of the sum to be paid to obtain such documents: 6. (a) The final date for receipt of tenders: (b) The address to which they must be sent: (c) The language or languages in which they must be drawn up: 7. (a) The persons authorized to be present at the opening of tenders: (b) The date, hour and place of such opening: 8. Where applicable, any deposits and guarantees required: 9. The main terms concerning financing and payment and/or references to the provisions in which these are contained: 10. Where applicable, the legal form to be taken by the grouping of suppliers to whom the contract is awarded: 11. Information concerning the supplier's own position, and information and formalities necessary for an appraisal of the minimum economic and technical standards required of the supplier: 12. Period during which the tenderer is bound to keep open his tender: 13. The criteria for the award of the contract. Criteria other than that of the lowest price shall be mentioned if they do not appear in the contract documents: 14. Where applicable, prohibition on variants: 15. Other information: 16. Date of publication of the prior information notice in the Official Journal of the European Communities or references to its non-publication: 17. Date of dispatch of the notice: 18. Date of receipt of the notice by the Office for Official Publications of the European Communities: C. Restricted procedures 1. The name, address, telegraphic address, telephone, telex and telefax numbers of the contracting authority: 2. (a) The award procedure chosen: (b) Where applicable, justification for use of the accelerated procedure: (c) Form of the contract for which tenders are being requested: 3. (a) Place of delivery: (b) The nature and quantity of the goods to be supplied: CPA reference number: (c) Indication of whether the supplier can tender for a part of the goods required: 4. Time limit for delivery, if any: 5. Where applicable, the legal form to be assumed by the grouping of suppliers to whom the contract is awarded: 6. (a) The final date for the receipt of requests to participate: (b) The address to which they must be sent: (c) The language or languages in which they must be drawn up: 7. The final date for the dispatch of invitations to tender: 8. Where applicable, any deposits and guarantees required: 9. Information concerning the supplier's personal position, and the information and formalities necessary for an appraisal of the minimum economic and technical standards required of him: 10. The criteria for the award of the contract where they are mentioned in the invitation to tender: 11. Envisaged number or range of suppliers which will be invited to tender: 12. Where applicable, prohibition on variants: 13. Other information: 14. Date of publication of the prior information notice in the Official Journal of the European Communities or references to its non-publication: 15. Date of dispatch of the notice: 16. Date of receipt of the notice by the Office for Official Publications of the European Communities: D. Negotiated procedures 1. The name, address, telegraphic address, telephone, telex and telefax numbers of the contracting authority: 2. (a) The award procedure chosen: (b) Where applicable, justification for use of the accelerated procedure: (c) Where applicable, form of contract for which tenders are invited: 3. (a) Place of delivery: (b) The nature and quantity of the goods to be supplied: CPA reference number: (c) Indication of whether the suppliers can tender for a part of the goods required: 4. Time limit for delivery, if any: 5. Where applicable, the legal form to be assumed by a grouping of suppliers to whom the contract is awarded: 6. (a) The final date for the receipt of requests to participate: (b) The address to which they must be sent: (c) The language or languages in which they must be drawn up: 7. Where applicable, any deposits and guarantees required: 8. Information concerning the supplier's personal position, and the information and formalities necessary for an appraisal of the minimum economic and technical standards required of him: 9. Envisaged number or range of suppliers which will be invited to tender: 10. Where applicable, prohibition on variants: 11. Where applicable, the names and addresses of suppliers already selected by the awarding authority: 12. Where applicable, date(s) of previous publications in the Official Journal of the European Communities: 13. Other information: 14. Date of dispatch of the notice: 16. Date of receipt of the notice by the Office for Official Publications of the European Communities: E. Contracts awards 1. Name and address of awarding authority: 2. Award procedure chosen. In the case of the negotiated procedure, without publication of a tender notice, justification (Article 6 (3)): 3. Date of award of contract: 4. Criteria for award of contract: 5. Number of tenders received: 6. Name(s) and address(es) of supplier(s): 7. The nature and quantity of goods supplied, where applicable, by supplier: CPA reference number: 8. Price or range of prices (minimum/maximum) paid: 9. Where appropriate, value and proportion of contract likely to be subcontracted to third parties: 10. Other information: 11. Date of publication of the tender notice in the Official Journal of the European Communities: 12. Date of dispatch of the notice: 13. Date of receipt of the notice by the Office for Official Publications of the European Communities: ANNEX V DEADLINES FOR APPLICATION OF TRANSPOSITION MEASURES /* Tables: see OJ */ ANNEX VI CORRELATION TABLE /* Tables: see OJ */